   Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 1 of 54




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                         MDL No. 1869
In re RAIL FREIGHT FUEL SURCHARGE        Misc. No. 07-489 (PLF)
ANTITRUST LITIGATION
                                         PUBLICLY FILED VERSION

This Document Relates To:

ALL CASES                                Judge: Hon. Paul L. Friedman




    DEFENDANTS’ MOTION & MEMORANDUM OF LAW REGARDING THE
        INTERPRETATION AND APPLICATION OF 49 U.S.C. § 10706
       Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 2 of 54



                                                TABLE OF CONTENTS
                                                                                                                               Page

INTRODUCTION ...................................................................................................................... 1

I.        COMMUNICATIONS AND AGREEMENTS RELATED TO INTERLINE
          TRAFFIC ARE MANDATORY, LAWFUL, AND PRO-COMPETITIVE ...................... 4

          A.        The Interconnected Rail Freight Industry ............................................................. 4
          B.        The Adoption Of Section 10706 In The Staggers Rail Act Of 1980 ...................... 8
          C.        Later Developments Further Encouraged Rail Alliances ....................................... 9

II.       SECTION 10706 ENSURES ROBUST INTERLINE COOPERATION BY
          PROTECTING INTERLINE ACTIONS AND RELATED CONDUCT ........................ 11

          A.        Section 10706 Is Intended To Prevent Inferential Conspiracy Claims
                    Arising From Protected Conduct In Any Antitrust Proceeding ........................... 11
          B.        Section 10706 Provides A Clear Framework Prohibiting Any Inference Of
                    “Conspiracy” From Interline Communications And Related Conduct ................. 12
                    1.        Section 10706 Bars Any Inference Of An Unlawful Agreement
                              From Evidence Of A “Similar Action” On Other Traffic ........................ 13
                    2.        Section 10706 Bars The Admission of Evidence Of A Discussion
                              Or Agreement That Concerned An Interline Movement, And
                              Resulting Rates Or Other Actions ........................................................... 14
          C.        Judicial Decisions Applying Other Evidentiary Protections Support
                    Application Of Section 10706 In This Case ........................................................ 17
          D.        The Court Should Reject Plaintiff’s Scope Arguments ....................................... 18

III.      PLAINTIFFS’ “CONSPIRACY” THEORY IS BUILT ON LAWFUL
          CONDUCT THAT IS PROTECTED BY SECTION 10706 .......................................... 19

          A.        Interline Concurrence Communications.............................................................. 21
          B.        Alliance Meetings .............................................................................................. 26
          C.        Inter-Railroad Logistical Discussions Regarding Interline Traffic ...................... 38
          D.        “Similar Actions” With Respect To Rail Carriers’ Other Traffic ........................ 42

IV.       CONCLUSION ............................................................................................................. 45




                                                                  i
       Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 3 of 54



                                                   TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

                                                                  CASES

In re Baby Food Antitrust Litig.,
    166 F.3d 112 (3d Cir. 1999) .................................................................................... 16, 25, 37

Balt. Gas & Elec. Co. v. United States,
   817 F.2d 108 (D.C. Cir. 1987) ............................................................................................... 7

Canadian Nat’l Ry. Co., Grand Trunk Corp., and Grand Trunk W. R.R. Inc.--
   Control--Ill. Cent. Corp., Ill. Cent. R.R. Co., Chi., Cent. & Pac. R.R. Co., and
   Cedar River R.R. Co., STB Finance Docket No. 33556, Decision No. 37, 4
   S.T.B. 122, 1999 STB Lexis 305 (1999) .............................................................................. 15

Canadian Pac. Ry. Co. – Control – Dakota, Minn. & E. R.R.
   Corp., Docket No. 35081, Decision No. 11, 2008 STB Lexis 549 (Sept. 29,
   2008) ..................................................................................................................................... 1

Coal Exps. Ass’n of the U.S., Inc. v. United States of America & ICC,
   745 F.2d 76 (D.C. Cir. 1984) ................................................................................................. 8

Demby v. Schweiker,
  671 F.2d 507 (D.C. Cir. 1981) ............................................................................................. 12

Halberstam v. Welch,
   705 F.2d 472 (D.C. Cir. 1983) ............................................................................................. 11

In re High Fructose Corn Syrup Antitrust Litig.,
    295 F.3d 651 (7th Cir. 2002) ............................................................................................... 16

Hyland v. HomeServices of Am.,
   771 F.3d 310 (6th Cir. 2014) ............................................................................................... 16

Interstate Circuit, Inc. v. United States Paramount Pictures Distrib. Co.,
    306 U.S. 208 (1939) ............................................................................................................ 11

Jung v. Ass’n of Am. Med. Colleges,
   339 F. Supp. 2d 26 (D.D.C. 2004), aff’d, 2006 U.S. App. LEXIS 14079 (D.C.
   Cir. 2006) ............................................................................................................................ 17

Loughrin v. United States,
   573 U.S. 351 (2014) ............................................................................................................ 19

Matsushita Electric Industrial Company v. Zenith Radio Corporation,
   475 U.S. 574 (1986) .............................................................................................................. 4



                                                                      ii
       Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 4 of 54



Moore v. District of Columbia,
  907 F.2d 165 (D.C. Cir. 1990) ............................................................................................. 12

Morales v. Trans World Airlines, Inc.,
  504 U.S. 374 (1992) ............................................................................................................ 13

Nat’l Soc’y of Prof’l Eng’rs v. United States,
   435 U.S. 679 (1978) ............................................................................................................ 11

In re Rail Freight Fuel Surcharge Antitrust Litig.,
    725 F.3d 244 (D.C. Cir. 2013) ............................................................................................... 5

Soc’y of Plastics Indus., Inc. v. ICC,
   955 F.2d 722 (D.C. Cir. 1991) ............................................................................................. 22

United States v. Braxtonbrown-Smith,
   278 F.3d 1348 (D.C. Cir. 2002) ........................................................................................... 12

United States v. Cargo Servs. Stations, Inc.,
   657 F.2d 676 (5th Cir. 1981) ............................................................................................... 11

United States v. Taubman,
   297 F.3d 161 (2d Cir. 2002) ................................................................................................ 11

Winkler v. United States,
   372 F.2d 74 (5th Cir. 1967) ................................................................................................. 15

                                                              STATUTES

15 U.S.C. § 1 et seq. (Sherman Act)
   § 1 ....................................................................................................................................... 13
   § 37b(a)(1)(E) ..................................................................................................................... 17
   § 37b(b)(2) .......................................................................................................................... 17

49 U.S.C. § 10101 et seq. (Staggers Rail Act of 1980)
   § 10102 ............................................................................................................................... 13
   § 10703 ....................................................................................................................... 1, 7, 24
   § 10706 ........................................................................................................................ passim

4R Act of 1976............................................................................................................................ 8

Dictionary Act of 1947, 1 U.S.C. § 1 ......................................................................................... 18

Pub. L. No. 96-488, § 208, 94 Stat. 1895 (1980)........................................................................ 18




                                                                      iii
       Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 5 of 54



                                                                  RULES

Fed. R. Civ. P.
   11 .......................................................................................................................................... 8
   56(c)(1)(B) .......................................................................................................................... 17
   56(c)(2) ............................................................................................................................... 17

                                                              TREATISES

BLACK’S LAW DICTIONARY 1158 (5th ed. 1979) ........................................................................ 13

WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 470 (2002) ............................................. 15

                                                    OTHER AUTHORITIES

Ass’n of Am. Railroads, Overview of America’s Freight Railroads (Oct. 2018),
   available at https://www.aar.org/wp-content/uploads/2018/05/AAR-
   Overview-Americas-Freight-Railroads.pdf ............................................................................ 5

BNSF Press Release, BNSF and NS Team Up to Provide Coast-to-Coast, Non-
  Stop Intermodal Service (April 23, 2001)
  https://www.canadianshipper.com/transportation-and-logistics/bnsf-and-ns-
  team-up-to-provide-coast-to-coast-non-stop-intermodal-service/1000000327/ ..................... 10

H.R. Conf. Rep. No. 96-1430, 1980 WL 13000 (Sept. 29, 1980) ............................... 9, 12, 14, 18

Hearing on H.R. 4570 Before the Subcommittee on Transportation and Commerce
   Committee on Interstate and Foreign Commerce, House of Representatives,
   96th Cong. 427 (Oct. 23, 1979) (statement of Donald L. Flexner) .......................................... 7

Major Rail Consolidation Procedures, STB Ex Parte No. 582, 2001 STB Lexis
   546 (June 7, 2001) ........................................................................................................... 9, 27

Major Rail Consolidation Procedures, STB Ex Parte No. 582 (Sub-No. 1), Final
   Rules (served June 11, 2001) ................................................................................................. 9

Public Views on Major Rail Consolidations, S.T.B. Decision STB Ex Parte No.
   582, 4 S.T.B. 560 (served Mar. 17, 2000) .............................................................................. 9

U.S. Dep’t of Transp., Freight Facts & Figures 2017, Table 5-3 (12th ed. 2017),
   available at
   https://www.bts.dot.gov/sites/bts.dot.gov/files/docs/FFF_2017.pdf; ...................................... 5




                                                                       iv
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 6 of 54



                                         FIGURE 1
            National Rail Freight Network and Primary Rail Freight Corridors




Source: AAR, National Rail Freight Infrastructure Capacity and Investment Study (Sept. 2007),
Figure 4.1, available at
https://pdfs.semanticscholar.org/56ea/5769b3b0cfed825ee523bc8d0cf9b60e19c8.pdf




                                              v
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 7 of 54



                                          INTRODUCTION

         No single railroad’s tracks cover the entire country, and Congress therefore mandated that

rail carriers offer “through routes . . . with each other” and “establish rates and classifications

applicable to those routes[.]” 49 U.S.C. § 10703. To fulfill this directive, and to offer efficient

cross-country transportation that is competitive with other options like trucking, individual

railroads must cooperate and communicate on myriad issues—including complex logistics,

marketing, and joint pricing. Interline traffic (i.e., shipments in which independent railroads

cooperate to provide end-to-end service) constitutes between one-third and one-half of

Defendants’ unregulated shipments, and cooperation is essential to “promote efficiency in the

interconnected competitive railroad system.” Canadian Pac. Ry. Co. – Control – Dakota, Minn.

& E. R.R. Corp., Docket No. 35081, Decision No. 11, 2008 STB Lexis 549 at *25-26 (Sept. 29,

2008).

         But this cooperation also introduces risk for the railroads. Because rail carriers are

sometimes direct competitors for other traffic, their cooperation on interline pricing could lead to

unfounded assertions that they unlawfully conspired. Before the 1980s, Congress addressed this

risk through comprehensive regulation of railroad services and broad antitrust immunity for

regulated rates. When Congress partially deregulated the industry in 1980, it passed 49 U.S.C.

§ 10706(a)(3)(B)(ii) (“Section 10706”) to ensure that interline cooperation on deregulated traffic

would continue unimpeded by the specter of baseless conspiracy claims.

         Section 10706 has two interrelated provisions:

         •   Substantive Protection: An antitrust conspiracy among railroads “may not be inferred

             from evidence that two or more rail carriers acted together with respect to an interline

             rate or related matter and that a party to such action took similar action with respect to

             a rate or related matter on another route or traffic[;]” and
     Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 8 of 54



       •     Evidentiary Protection: “[E]vidence of a discussion or agreement between or among

             such rail carrier and one or more other rail carriers, or of any rate or other action

             resulting from such discussion or agreement, shall not be admissible if the discussion

             or agreement . . . concerned an interline movement of the rail carrier, and the discussion

             or agreement would not, considered by itself, violate the [antitrust] laws.”

Id. This statutory scheme has profoundly impacted the rail industry. Defendants worked together

to grow a national rail network that provides efficient alternatives for thousands of shippers that is

highly competitive with trucks and other transportation modes. Just as Congress hoped and

intended, it is one of the great success stories of our modern transportation infrastructure.

       Defendants achieved this success only through cooperation and agreement on the many

issues that affect interline operations, including freight interchanges, interline rates, and—

significant to this case—fuel surcharges. Base rates and other charges, including fuel surcharges,

are routinely agreed upon and divided between interline partners many thousands of times each

year. In contrast to other industries where communication between industry participants is rare

and therefore may seem suspect, here such cooperation is both legally compelled and absolutely

necessary.

       Competitive interline transportation cannot exist without cooperation between carriers. A

trucking company, for example, can provide end-to-end, cross-country service using public

highways, with no need to interact with others. Rail carriers are constrained to their individual

track networks. Absent cooperation on interline movements, CSXT could not serve traffic west

of the Mississippi, and UP could not ship goods to Virginia. Rail carriers can only provide a

competitive service by communicating and agreeing with interline partners on interchanged traffic.

Defendants must also manage their extensive non-interline “local” traffic, ensuring that those




                                                   2
     Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 9 of 54



routes are also competitive with non-rail alternatives. That is precisely why Congress passed

Section 10706—to ensure that railroads could safely build necessary interline partnerships, while

simultaneously managing their non-interline businesses, free from the fear of unfounded antitrust

lawsuits.

        This case is exactly what Congress sought to prevent. Plaintiffs’ antitrust claim is based

on circumstantial evidence related to (1) interline meetings and communications among

Defendants, almost entirely between one Eastern and one Western railroad, that sometimes

touched on fuel surcharges; and (2) the fact that a defendant may have subsequently engaged in

internal discussion about fuel surcharges or changed one of its fuel surcharge formulas for both

interline and local traffic. Section III, infra. None of this is direct evidence of an illegal agreement,

but Plaintiffs seek to infer from these discussions and subsequent actions that Defendants

unlawfully agreed on fuel surcharges in violation of the antitrust laws. Congress anticipated and

sought to guard against precisely this type of claim.

        In this Motion, Defendants ask the Court to rule as follows:

        First, the Court should rule that the following framework applies to evidence in this case:

            1. Is the evidence that two or more rail carriers acted together with respect to an

    interline rate or related matter (including a fuel surcharge) and one or more of those railroads

    then took similar action on their other traffic? If yes, a conspiracy may not be inferred from

    that evidence.

            2. Is it evidence of a discussion or agreement that concerned an interline movement,

    or any resulting action? If yes, then that evidence may not be admitted or used as proof of an

    agreement, conspiracy, or combination—unless that discussion or agreement, considered by

    itself, would violate the antitrust laws.




                                                   3
     Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 10 of 54



       Second, the Court should apply this framework to particular evidence that Plaintiffs

identify as core to their conspiracy claim. As addressed in Section III below, Plaintiffs’ evidence

consists of communications and agreements that are protected by Section 10706, and are thus

unavailable as proof of an antitrust conspiracy.

       Resolving these issues has direct implications for summary judgment, for any potential

trial, and ultimately for the ability of the railroads to continue operating an effective national rail

network. Defendants intend to move for summary judgment on the ground that Plaintiffs lack

sufficient admissible evidence to meet their burden to prove conspiracy under Matsushita Electric

Industrial Company v. Zenith Radio Corporation, 475 U.S. 574, 594 (1986). The scope of those

motions will be significantly affected by the Court’s answers to the questions posed here.

I.     COMMUNICATIONS AND AGREEMENTS RELATED TO INTERLINE
       TRAFFIC ARE MANDATORY, LAWFUL, AND PRO-COMPETITIVE

       This Court will be the first to interpret Section 10706 since Congress enacted it in 1980, as

part of a broad overhaul of railroad regulation. This overhaul was intended to breathe life back

into a dying industry nearly bankrupted by excessive regulation and the “advent of the interstate

highway system” and the resulting growth of trucking. See Decl. of Christopher Campbell (“CD”),

Ex. 1 (Giftos Dep. (CSXT CMO) at 237:23-238:5). Congress resurrected the rail industry by,

among other things, allowing railroads to enter into private contracts with shippers and

encouraging continued collaboration between railroads on interline movements to create a

seamless and more competitive truck-like service. That historical context and the need for robust

interline cooperation directly informs the scope and meaning of Section 10706.

       A.      The Interconnected Rail Freight Industry

       No railroad has ever covered the entire country—for nearly 200 years, each railroad has

served a limited geography. Currently, and during the class period, over 500 freight railroads



                                                   4
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 11 of 54



operate in the United States, including 7 Class I railroads (the largest railroads by revenue).1

Defendants’ route maps show why interline shipments exist: no single railroad’s tracks cover

everything. See Figure 1, supra at v. Interline rail service is essential to U.S. transportation and

fulfills the constant demand for cross-country transportation services. Between one-third and one-

half of each Defendant’s unregulated shipments during the class period were interline. CD Ex. 2

(Rausser Merits Report at 47-48).

       Railroads compete with all modes of transportation, particularly trucking, which can reach

destinations that no single railroad can on its own. Railroads must collaborate with each other to

offer origin-to-destination service on all routes that is similar to what trucks offer—a herculean

task of coordination given the volume of traffic at issue. Competitive interline rail service demands

more than the product showing up safely and on time. The customer wants this entire process to

be seamless, as if a single railroad is handling each shipment. After all, that is what the customer

enjoys from its trucking partners, which are railroads’ “primary source of competition.” CD Ex. 3

(Ward Dep. (CSXT CEO) at 40:12-19); see also CD Ex. 4 (Anderson Dep. at 35:21-25 (“85

percent of transportation revenue is from trucks. They’re a competitor. They’re very easy to do

business with. And we have to figure out ways to seamlessly work together so that we are more

truck like or else we will not get the business.”)); CD Ex. 5 (Lanigan Dep. at 144:5-16 (discussing

customer concerns about interline bill variation)). Interconnection of tracks and interchange of

freight on the rail network requires extensive communication and coordination between carriers.

See In re Rail Freight Fuel Surcharge Antitrust Litig., 725 F.3d 244, 247 n.1 (D.C. Cir. 2013)


1
  See U.S. Dep’t of Transp., Freight Facts & Figures 2017, at 5-5, Table 5-3 (12th ed. 2017),
available at https://www.bts.dot.gov/sites/bts.dot.gov/files/docs/FFF_2017.pdf; Ass’n of Am.
Railroads, Overview of America’s Freight Railroads (Oct. 2018), available at
https://www.aar.org/wp-content/uploads/2018/05/AAR-Overview-Americas-Freight-
Railroads.pdf.



                                                 5
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 12 of 54



(“Facilitating interline traffic requires coordination among competing freight railroads over

logistics and shipping rates.”). Entire teams from each participating railroad must share a plethora

of information, such as shipment and equipment details, and routing strategy in light of weather

and track conditions, to coordinate the operational aspects of getting carloads from one rail line to

another.

       Customers also want a single economic package from the interlining railroads, which is

what customers receive from trucking companies. Railroads must discuss and ultimately agree on

virtually every aspect of their joint economic offering, e.g., who will bill the customer and at what

rate, how to divide the rate, and which (if any) fuel surcharge formula will be applied.

       Communication and coordination are not limited to discussions of specific shipments for a

specific shipper. It would be impossible to individually discuss the total economic offering for

each of the interline shipments handled every day.2 Railroads must discuss a comprehensive

interline program so that each can market and provide this expanded service to compete with

trucking. These types of coordinating communications are part of a railroad’s day-to-day reality.

Rail transport would grind to a halt if every aspect of each of the many thousands of daily interline

shipments and potential shipments had to be separately negotiated. And it is often the carriers’

high-level executives, those with the strategic perspective and ability to drive action, who can best

achieve the procompetitive possibilities of interline services. See, e.g., CD Ex. 3 (Ward Dep. at

55:9-21, 64:4-12 (explaining his role as a CEO at Alliance meetings)).




2
  Millions of interline transactions occurred during the alleged conspiracy, CD Ex. 7 (Rausser
Class Reply Report at 94 (                                                                )); Ex. CD
2 (Rausser Merits Report at 47-48 (                                                  ), and interline
offerings are almost infinite in their variety. They change daily in response to customer demand.



                                                 6
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 13 of 54



       Notably, interlining railroads act as joint venturers in a vertical supply relationship,

cooperating publicly in the successful origination, interchange, and safe and timely delivery of

goods that cannot be shipped by a single railroad. The communications necessary for partnering

railroads to develop and optimize their joint service are therefore procompetitive, output

enhancing, and present no antitrust concern. Plaintiffs’ expert admits that when carriers like CSXT

and UP combine to move interline traffic, they are engaged in a vertical relationship, not a

horizontal one. CD Ex. 7 (Rausser Dep. (12/18/2012) at 288:23-291:4). As Donald Flexner

(acting Deputy Assistant Attorney General, Antitrust Division, DOJ) testified at hearings on the

Staggers Rail Act:

               [I]t must be emphasized that in the ordinary situation, when two
               carriers interline at a particular junction point and provide a through
               service, the antitrust laws do not proscribe in any way the
               negotiation by the two carriers of a through rate for these
               movements. Simply stated, these two carriers do not compete with
               each other for the carriage of the interline traffic and, therefore, they
               have no reason to fear antitrust liability in this situation.

CD Ex. 8 (Hearing on H.R. 4570 Before the Subcommittee on Transportation and Commerce

Committee on Interstate and Foreign Commerce, House of Representatives, 96th Cong. 427 (Oct.

23, 1979) (statement of Donald L. Flexner) (emphasis added)).               Similarly, Federal Trade

Commission representatives testified that “[n]o one has seriously suggested that antitrust problems

are created where railroads are simply end-to-end connectors – i.e., when they interconnect with

each other but do not overlap.” Id. at 513. And Congress recognized the need for cooperation on

interline routes by requiring rail carriers to offer “through routes” and to establish rates for those

routes. 49 U.S.C. § 10703. For customer convenience, and to simplify negotiations and reduce

transaction time and costs, rail carriers regularly establish a single “joint rate” for these through

routes. Balt. Gas & Elec. Co. v. United States, 817 F.2d 108, 110 (D.C. Cir. 1987) (“The rate




                                                  7
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 14 of 54



charged [for a through route] is a joint rate if it is published as a single tariff . . . divided among all

participants. . . .”) (footnote omitted).3

        B.      The Adoption Of Section 10706 In The Staggers Rail Act Of 1980

        In 1980, “[f]aced with railroad bankruptcies and the need to assure railroads of adequate

revenues, Congress revamped the structure of railroad regulation in order to restore the industry to

health.” Coal Exps. Ass’n of the U.S., Inc. v. U.S. & ICC, 745 F.2d 76, 81 (D.C. Cir. 1984). In

the Staggers Rail Act of 1980 and its predecessor, the 4R Act of 1976, Congress curtailed the use

of rate bureaus in favor of flexible, individual railroad pricing with limited regulatory overview.

The Staggers Rail Act allowed railroads to compete more effectively with other modes of

transportation, particularly on long-haul rail movements that often require interline cooperation.

Congress knew that interline partnerships would be crucial to this revitalization effort.

        At the same time, Congress reasonably worried about the consequences of mandating

extensive coordination among railroads that have some competitive overlaps. It knew that an

antitrust plaintiff might misuse legitimate industry communication to draw inferences of

conspiracy, thereby chilling the very interline cooperation Congress was trying to encourage.

Congress explained its rationale in words that are prophetic of this case:

                Because of the requirement that carriers concur in changes to joint
                rates, carriers must talk to competitors about interline movements in
                which they interchange. That requirement could falsely lead to
                conclusions about rate agreements that were lawfully discussed. To
                prevent such a conclusion the Conference substitute provides
                procedural protections about lawful discussions and resulting rates.
                The Conferees intend that these protections be construed to insure

3
  Shippers and rail carriers also have the option, through an accounting mechanism known as “Rule
11,” to develop an individual rate for each portion of a through route, resulting in a separate rate
agreement between the shipper and each participating rail carrier. To use Rule 11, shippers must
negotiate independently with multiple rail carriers and process and pay multiple invoices for a
single move, which is why many shippers prefer negotiating a single joint rate. Even where Rule
11 is used, connecting rail carriers nonetheless must communicate about the traffic because of the
need to interchange that traffic across the carriers’ connecting networks.


                                                    8
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 15 of 54



                   that remedies for anti-competitive activities remain under existing
                   laws.

H.R. Conf. Rep. No. 96-1430, 1980 WL 13000, at *114 (Sept. 29, 1980) (“Conference Report”).

Section 10706 is how Congress sought to avoid such false conclusions and their destructive

chilling effect.

        C.         Later Developments Further Encouraged Rail Alliances

        Subsequent regulatory changes increased interline cooperation. Between 1980 and 2000,

63 Class I railroads merged into the 7 that exist today, including the four Defendants in this case.

However, as shown in Figure 1 above, interlining was still necessary for a vast number of routes

across the country—in particular for shipments from the East to the West, or vice versa, but also

for many routes within a particular region.

        In 2000, the STB effectively ended Class I rail consolidation when it instituted a

moratorium on rail mergers and then adopted more stringent merger rules.4 The STB expressly

directed the industry to elevate alliances over future mergers: “The Board believes that other

private-sector initiatives, such as joint marketing agreements and interline partnerships, can

produce many of the efficiencies of a merger while risking less potential harm to the public.”

Major Rail Consolidation Procedures, STB Ex Parte No. 582 (Sub-No. 1), 2001 STB Lexis 546,

at *30 (June 7, 2001) (emphasis added). These new rules required that merger applicants explain

why the claimed benefits from a proposed merger, such as enhanced service to interline customers,

could not be achieved through marketing alliances or other cooperative arrangements among

independent railroads. See CD Ex. 9 (Expert Report of Linda J. Morgan (“Morgan Report”) at 14-



4
  Public Views on Major Rail Consolidations, S.T.B. Decision STB Ex Parte No. 582, 4 S.T.B. 560
(served Mar. 17, 2000);Major Rail Consolidation Procedures, STB Ex Parte No. 582 (Sub-No. 1),
Final Rules (served June 11, 2001).



                                                   9
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 16 of 54



17). In other words, as of 2001, there was a new regulatory focus on encouraging expanded use

of joint ventures in lieu of formal structural combinations through merger.

        Shortly thereafter, railroads began to face a serious new challenge: the increasing volatility

of fuel prices. Fuel is one of the biggest costs that railroads incur, particularly for long-haul routes,

and fluctuations in fuel prices have a dramatic impact on Defendants’ cost structure. CD Ex. 10

(Rose Dep. at 20:17-21:24). Increasingly volatile fuel prices compelled interline partners to

communicate about how to adjust their interline rates accordingly. With express authorization

from Congress in Section 10706 to engage in these communications, and with the STB promoting

greater use of interline agreements, the railroads held alliance meetings to discuss interline

movements. Fuel surcharges were naturally discussed—failure to address such a significant

component of the total rate would have rendered any interline rate discussions meaningless. These

meetings were not secret. Indeed, railroad alliance initiatives long predated 2003, were very

public, ramped up after the 2001 STB statement on marketing alliances, and had the stated, public

goal of providing efficient service to give shippers a truck-like alternative.5

        Plaintiffs, however, treat these alliance meetings and related interline communications as

if they were inherent violations of antitrust law. They point to alliance meetings in 2003 and 2004,

predominantly bilateral meetings involving one Western and one Eastern carrier and characterize

them as “extraordinary,” claiming that they were the fulcrum of a conspiracy to agree upon and

implement fuel surcharges on all rail traffic. In fact, these meetings were commonplace and

absolutely necessary, and Plaintiffs’ claim directly violates Section 10706’s protections.




5
  E.g., BNSF Press Release, BNSF and NS Team Up to Provide Coast-to-Coast, Non-Stop
Intermodal Service (Apr. 23, 2001) (new interline service to provide an effective alternative to
trucking), available at: https://www.canadianshipper.com/transportation-and-logistics/bnsf-and-
ns-team-up-to-provide-coast-to-coast-non-stop-intermodal-service/1000000327/.


                                                   10
      Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 17 of 54



II.     SECTION 10706 ENSURES ROBUST INTERLINE COOPERATION BY
        PROTECTING INTERLINE ACTIONS AND RELATED CONDUCT

        A.     Section 10706 Is Intended To Prevent Inferential Conspiracy Claims Arising
               From Protected Conduct In Any Antitrust Proceeding

        The concern that railroads could be subject to false inferences of conspiracy rests on a

canonical concept in antitrust law: the ability, in some circumstances, to prove the existence of an

unlawful agreement using inferential evidence, rather than direct evidence.

        Direct Evidence: A plaintiff can, of course, support a claim of unlawful agreement through

direct evidence of such an agreement. For example, the agreement may be conceded or may be

reduced to writing. See, e.g., Nat’l Soc’y of Prof’l Eng’rs v. United States, 435 U.S. 679, 684

(1978) (defendant “admitted the[se] essential facts”). In such circumstances, the remaining critical

question is whether the agreement is illegal. Similarly, the existence of an agreement may be

established by testimony from knowledgeable percipient witnesses. See, e.g., United States v.

Taubman, 297 F.3d 161, 165 (2d Cir. 2002) (“direct evidence” of a “conspiracy to fix prices”

existed where there was testimony that defendants “had met with one another on several occasions

and agreed to, inter alia, fix prices”); United States v. Cargo Servs. Stations, Inc., 657 F.2d 676,

680-81 (5th Cir. 1981) (similar “direct evidence of price fixing”).

        Inferential Evidence: A finder of fact may also infer an agreement based on circumstantial

evidence of parallel action and other conduct that does not, by itself, violate the antitrust laws,

such as communications between competitors. See Interstate Circuit, Inc. v. U.S. Paramount

Pictures Distrib. Co., 306 U.S. 208, 221-27 (1939) (upholding an “inference of agreement” based

on parallel conduct and other factors); cf. Halberstam v. Welch, 705 F.2d 472, 486 (D.C. Cir. 1983)

(“[C]ourts have to infer an agreement from indirect evidence in most civil conspiracy cases.”).

        The difference between direct and inferential evidence is critical to understanding the

context in which Congress enacted Section 10706. Unlike other industries, where contact between


                                                11
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 18 of 54



competitors might suggest unlawful behavior, interline communications in the rail industry are

procompetitive and required. If interline communications could be used to infer a conspiracy,

railroads would risk antitrust liability for doing the very thing Congress sought to encourage when

it deregulated the industry and “encourage[d] carriers . . . to make widespread use” of contracts,

including interline agreements. Conference Report, 1980 WL 13000, at *98.

       Section 10706 solves this problem. In enacting Section 10706, Congress left existing

antitrust remedies in place. But Congress also expressly recognized the danger that required

communications “about interline movements in which [rail carriers] interchange . . . could falsely

lead to conclusions about rate agreements that were lawfully discussed[.]” Conference Report,

1980 WL 13000, at *114.6 Congress passed Section 10706 to “prevent such a conclusion[.]” Id.

       Section 10706 ensures that procompetitive interline partnerships function in a robust way,

while recognizing that certain rail carriers compete for “local” traffic in parallel to their interline

partnerships. Congress recognized that where industry participants both compete in certain

respects and must cooperate in others, plaintiffs may misconstrue or mischaracterize lawful

interline cooperation. Legitimate interline activity would be chilled without the clear protections

in Section 10706.

       B.      Section 10706 Provides A Clear Framework Prohibiting Any Inference Of
               “Conspiracy” From Interline Communications And Related Conduct

       Turning to the specifics of the statute, we begin, as the law commands, “with the plain

language.” United States v. Braxtonbrown-Smith, 278 F.3d 1348, 1352 (D.C. Cir. 2002) (citation

omitted). Section 10706 protects against “false conclusions” from interline communications via



6
  The Conference Report “represents the final statement of terms agreed to by both houses,” and,
therefore, “next to the statute itself it is the most persuasive evidence of congressional intent.”
Demby v. Schweiker, 671 F.2d 507, 510 (D.C. Cir. 1981); see also Moore v. District of Columbia,
907 F.2d 165, 175 (D.C. Cir. 1990).


                                                  12
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 19 of 54



two interrelated protections, each of which is discussed below.7

                1.      Section 10706 Bars Any Inference Of An Unlawful Agreement From
                        Evidence Of A “Similar Action” On Other Traffic

        Section 10706 begins with a straightforward, substantive protection:

                [P]roof of an agreement, conspiracy, or combination may not be inferred from
                evidence that two or more rail carriers acted together with respect to an interline
                rate or related matter and that a party to such action took similar action with respect
                to a rate or related matter on another route or traffic.

49 U.S.C. § 10706(a)(3)(B)(ii). Simply put, there can be no inference of any conspiracy where:

            •   two or more railroads acted together with respect to rates or related matters for

                interline traffic, such as by discussing or implementing a fuel surcharge; and

            •   one or more of the railroads also used the same or similar rates or took similar

                action on other traffic, such as by implementing a similar fuel surcharge on non-

                interline traffic, or on other interline traffic.8

        The rationale behind this protection is clear: a railroad may legitimately and unilaterally

apply similar practices to shared interline traffic and to local traffic across its entire network for

efficiency. A standard fuel surcharge formula is a perfect example. There is no requirement that

a particular railroad’s fuel surcharge formulas should differ because traffic is local or interline, or


7
  Section 10706 applies “[i]n any proceeding in which it is alleged that a carrier was a party to an
agreement, conspiracy, or combination in violation of a Federal law cited in subsection (a)(2)(A)
of this section [including ‘the Sherman Act (15 U.S.C. 1, et seq.)’] or of any similar State law.”
49 U.S.C. § 10706(a)(3)(B)(ii) (emphasis added). It is beyond dispute that “any proceeding”
includes this litigation, which alleges a violation of Section 1 of the Sherman Act.
8
  The fuel surcharge assessed as part of a customer’s rate is unquestionably part of the rate itself.
49 U.S.C. § 10102 (defining “rate” to mean “a rate or charge for transportation[]”). Indeed, the
surcharge is part of the overall monetary charge paid by the shipper in exchange for transportation
services. In any event, even if it is not part of the rate, it clearly is a “related matter” to the rate.
As the Supreme Court has explained, the ordinary meaning of the term “relating to” is “a broad
one – ‘to stand in some relation; to have bearing or concern; to pertain; refer; to bring into
association with or connection with[.]’” Morales v. Trans World Airlines, Inc., 504 U.S. 374, 383
(1992) (quoting BLACK’S LAW DICTIONARY 1158 (5th ed. 1979)).


                                                    13
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 20 of 54



because a railroad is dealing with one interline partner versus another. A unified approach is more

efficient to administer, and far simpler for customers because they are presented with a single fuel

surcharge formula. Adopting standard fuel surcharge formulas that are widely applied to various

traffic is therefore perfectly reasonable—and occurred regularly before, during, and after the

alleged conspiracy. Under Section 10706, Plaintiffs are barred from suggesting to a court or jury

that this rational approach is evidence of a “conspiracy.”

       This first part of Section 10706 does not by its own terms lead to the exclusion of particular

evidence. But if such evidence of a “similar act” is introduced, the court and trier of fact cannot

use it to infer a conspiratorial agreement.

               2.      Section 10706 Bars The Admission of Evidence Of A Discussion Or
                       Agreement That Concerned An Interline Movement, And Resulting Rates
                       Or Other Actions

       The second sentence of Section 10706 provides a further, prophylactic mechanism to

protect against unfounded inferences of conspiracy, and calls for the exclusion of evidence about

discussions or agreements that concerned an interline movement. It provides that “evidence of a

discussion or agreement between or among such rail carrier and one or more other rail carriers, or

of any rate or other action resulting from such discussion or agreement, shall not be admissible”

in any antitrust case “if the discussion or agreement . . . concerned an interline movement of the

rail carrier, and the discussion or agreement would not, considered by itself, violate the [antitrust]

laws.” 49 U.S.C. § 10706(a)(3)(B)(ii). Plaintiffs cannot place evidence of interline agreements or

discussions before the trier of fact—particularly a jury—to suggest that Defendants entered into

an unlawful agreement, unless that discussion or agreement, considered by itself, would violate the

law. This is another “procedural protection[]” from the threat of unwarranted inferences that limits

admissible interline communications to those that show direct evidence of conspiracy. Conference

Report, 1980 WL 13000, at *114.


                                                 14
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 21 of 54



        This provision sets out a specific framework that must be applied to each piece of evidence

that a plaintiff seeks to use to support antitrust claims against a rail carrier.

        First, is the evidence about a discussion or agreement that “concerned an interline

movement,” or about a rate or other action resulting from such a discussion or agreement? If

the answer is “no,” this evidentiary rule does not apply. If the answer is “yes,” it does apply and

the Court must proceed to the second step.

        The word “concerned” captures anything “relat[ing] to or refer[ing] to” or “bear[ing] on”

interline movements. WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 470 (2002); see also

Winkler v. United States, 372 F.2d 74, 75 (5th Cir. 1967) (“concerned” includes things “involved,”

“affected” or “having a connecting relation”). Discussions or agreements about fuel surcharges

on interline traffic plainly meet this test—e.g., meetings between interline partners about fuel

surcharges for shared traffic, and concurrence requests to interline partners about a modified fuel

surcharge formula.      So do “rates or actions” arising from such discussions, such as the

implementation of fuel surcharges for interline traffic.             The STB recognizes that such

communications about joint rates and revenue are necessary to maintain a functioning interline

system. Canadian Nat’l Ry. Co., et al., STB Finance Docket No. 33556, Decision No. 37, 4 S.T.B.

122, 1999 STB Lexis 305 (1999) (“STB Finance Docket No. 33556, 1999 STB Lexis 305”), at

*52 (rail carriers “regularly,” and without the need for STB approval, enter agreements “to

facilitate cooperation on an ongoing basis concerning through routes, including quality of service,

joint rates and contracts, and revenue divisions for rail movements using these routes”).

        Second, does the discussion or agreement, “considered by itself, violate the [antitrust]

laws”? If the answer is “no,” plaintiffs may not offer this evidence. If the answer is “yes,” the

evidentiary protection does not apply.




                                                   15
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 22 of 54



       Not all evidence of a discussion or agreement that “concern[s] an interline movement” is

automatically excluded. Rather, if the discussion or agreement at issue would, by itself, be a

violation of the antitrust laws, evidence about it may nonetheless be admitted. In antitrust parlance,

this asks whether the discussion or agreement is “direct evidence” of an antitrust conspiracy—

meaning “evidence that is explicit and requires no inferences to establish the proposition or

conclusion being asserted.” In re Baby Food Antitrust Litig., 166 F.3d 112, 118 (3d Cir. 1999);

see also Hyland v. HomeServices of Am., 771 F.3d 310, 318 (6th Cir. 2014) (“[D]irect evidence is

‘tantamount to an acknowledgment of guilt’ while circumstantial evidence includes ‘everything

else, including ambiguous statements.’”) (quoting In re High Fructose Corn Syrup Antitrust Litig.,

295 F.3d 651, 662 (7th Cir. 2002)); see also supra, at 11-12.

       Section 10706 strikes a balance. It generally prevents a plaintiff from using evidence about

interline discussions or agreements to prove an unlawful conspiracy among railroads. But it does

not bar the admission of direct evidence that the defendants entered into such a conspiracy.

Because Section 10706 is concerned with improper inferences from legitimate interline

discussions and agreements and their implementation, it makes sense that Congress would carve

out of its protections direct evidence that railroads used the opportunity of an interline

communication to strike an unlawful agreement unrelated to their interline business needs. For

example, Section 10706 would not bar direct evidence that, while discussing interline matters, two

railroads agreed to raise local rates for routes on which they compete head-to-head.

       Importantly, Section 10706 imposes a special procedural protection that applies “[i]n any

proceeding before a jury.” 49 U.S.C. § 10706(a)(3)(B). In a proceeding before a jury, the Court

must determine—before the evidence is introduced—whether Section 10706 has been satisfied.

This bulwark against jury contamination also has implications for summary judgment because




                                                 16
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 23 of 54



Defendants will be entitled to argue that Plaintiffs do not have sufficient admissible evidence to

support facts necessary to their claims. Fed. R. Civ. P. 56(c)(1)(B), (c)(2).

       C.      Judicial Decisions Applying Other Evidentiary Protections Support
               Application Of Section 10706 In This Case

       No court has considered the scope and application of Section 10706. However, this Court

considered an analogous antitrust evidentiary provision in Jung v. Ass’n of Am. Med. Colleges,

339 F. Supp. 2d 26 (D.D.C. 2004), aff’d, 2006 U.S. App. LEXIS 14079 (D.C. Cir. 2006). The

statute in that case concerned a graduate medical residency “matching” program and provided that:

(1) it is not unlawful under the antitrust laws to sponsor, conduct, or participate in a matching

program, and (2) evidence of such conduct is not admissible to “support any claim or action

alleging a violation of the antitrust laws.” See Jung, 339 F. Supp. 2d at 34-35 (quoting 15 U.S.C.

§ 37b(b)(2)). The Court dismissed the complaint, which alleged a “single overarching integrated

antitrust conspiracy with the [residency matching program] as its centerpiece,” under the

evidentiary protection. Id. at 38 (citation omitted). The Court ruled that Congress prevented courts

from even considering evidence of match-related conduct in support of an antitrust claim, which

doomed the complaint.      Id. at 39.   The Court also recognized Congress’ intent to protect

participants in the match program from the high cost of defending antitrust challenges, which had

“‘the potential to undermine this highly efficient, pro-competitive, and long-standing process.’”

Id. at 44 (quoting 15 U.S.C. § 37b(a)(1)(E). On appeal to the D.C. Circuit, the Court of Appeals

affirmed the ruling and went even further, finding that the complaint was barred by both prongs of

the statute. 2006 U.S. App. LEXIS 14079 at *11.

       Jung is instructive, as Section 10706 was similarly motivated by Congress’ desire to

prevent antitrust lawsuits over conduct that Congress sought to protect and encourage.




                                                 17
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 24 of 54



       D.      The Court Should Reject Plaintiff’s Scope Arguments

       Plaintiffs do not dispute that much of their evidence implicates interline traffic. Rather, in

past submissions, Plaintiffs contended that implicit limitations built into Section 10706 render it

inapplicable to all of the communications they cite. Plaintiffs’ arguments are baseless.

       Regulated vs. Unregulated Traffic. Plaintiffs argued that Section 10706 does not apply

to unregulated traffic. See Pls. Opp. to Mot. to Exclude (“Pls.’ 2010 Opp.”) at 11-15 (Sept. 22,

2010), ECF No. 438. Nothing in the text of Section 10706 reflects or suggests this limitation.

Rather, the statute states that it applies “[i]n any proceeding” to evidence that “two or more rail

carriers acted together” on “an interline movement[,]” and makes inadmissible discussions or

agreements that “concerned an interline movement.” 49 U.S.C. § 10706(a)(3)(B)(ii). As the

Staggers Rail Act itself made clear, interline movements include both regulated and unregulated

(e.g., “contract”) traffic. See SRA, Pub. L. No. 96-448, § 208, 94 Stat. 1895; Conference Report,

1980 WL 13000, at *82 (“This title authorizes one or more carriers to enter into contracts with one

or more shippers[.]”) (emphasis added). Moreover, for other provisions of Section 10706 where

Congress wished to limit application to traffic regulated by the STB, it did so explicitly with

language limiting application to traffic “subject to the jurisdiction of the Board.” See, e.g., 49

U.S.C. § 10706(a)(2)(A). Plaintiffs’ argument is baseless and should be rejected.

       Single vs. Multiple Interline Movements. Plaintiffs have also argued that the language

“an interline movement” in Section 10706’s evidentiary clause limits its application to discussions

about “specific joint-line movements,” as opposed to multiple interline movements. Pls.’ 2010

Opp. at 34. Defendants responded to this argument (Defs. Reply Mem. at 9-16 (Oct. 4, 2010),

ECF No. 444), but reemphasize two points. First, the Dictionary Act of 1947, 1 U.S.C. § 1, states

that “unless the context indicates otherwise, words importing the singular include and apply to

several persons, parties, or things.” Here, no context “indicates otherwise,” and Section 10706’s


                                                18
       Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 25 of 54



purpose—protecting robust interline cooperation—is inconsistent with Plaintiffs’ limitation.

Second, other portions of Section 10706 make clear that when Congress wanted to limit the

statute’s scope to specific movements, it did so by explicitly referencing a “particular interline

movement” or “particular single route.” 49 U.S.C. § 10706(a)(3)(A)(ii) and (iii). The absence of

such language in the evidentiary protection at issue indicates that its scope is broader than single

interline movements. Loughrin v. United States, 573 U.S. 351, 358 (2014) (“[W]hen Congress

includes particular language in one section of a statute but omits it in another—let alone in the

very next provision—this Court presumes that Congress intended a difference in meaning.”)

(internal citation and alteration omitted). Again, the Court should reject Plaintiff’s argument.

III.     PLAINTIFFS’ “CONSPIRACY” THEORY IS BUILT ON LAWFUL CONDUCT
         THAT IS PROTECTED BY SECTION 10706

         Plaintiffs’ case is essentially that Defendants had bilateral meetings with interline partners

during which fuel surcharges were discussed; they exchanged concurrence requests regarding

interline fuel surcharges; and they then applied similar or identical fuel surcharge formulas to their

other traffic. This is the very sort of evidence barred by Section 10706.

         Plaintiffs claim that in “early 2003, Defendants’ highest ranking executives began a series

of extraordinary meetings about the coordination of their fuel surcharge programs[,]” and that

Defendants “agreed to coordinate those programs and apply them as widely a [sic] possible and,

as uniformly as possible, and to as many freight shipments as possible, with the express goal of

100% coverage.” CD Ex. 11 (Pls.’ 2d Am. Resp. to Defs.’ First Set of Interrogs. (May 11, 2011)

(“Narrative”) ¶ 16).9 Plaintiffs have never cited any direct evidence of this supposed industry-

wide agreement. Instead, Plaintiffs seek inferences based on circumstantial evidence, including


9
  Plaintiffs’ 83-page narrative was provided in an interrogatory response served in May 2011.
Plaintiffs describe it as a “Narrative Factual Statement that identifies material facts and evidence
supporting Plaintiffs’ price-fixing conspiracy claim.” CD Ex. 11 (Narrative at 5).


                                                  19
     Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 26 of 54



(1) the various bilateral alliance meetings referenced above; (2) concurrence and other

communications between interline partners that mention fuel surcharges; and (3) each rail carrier’s

decision, at some point in 2003 or 2004, to modify existing fuel surcharge formulas that Plaintiffs

concede were adopted unilaterally in 2000, 2001, or 2002, in a way that Plaintiffs characterize as

“identical.”10   See, e.g., id. ¶¶ 17-24, 29, 36-38, 45, 48-56 (asserting meetings and other

communications regarding fuel surcharges) and id. ¶¶ 30-33, 39-42, 57-59 (asserting evidence of

changes by railroads to their fuel surcharge formulas).11

       Plaintiffs rely on inferential links between interline communications and meetings and

subsequent fuel surcharge formula changes by Defendants—which Plaintiffs characterize as the

implementation of a “conspiratorial” agreement reached during the interline meeting. Plaintiffs

also point to the frequency of communications between the Defendants, pointing back to the same

pattern of interline communications. This is exactly what Section 10706 forbids.

       Plaintiffs primarily assert four categories of communications and related evidence that are

protected by Section 10706.12 Defendants ask this Court to rule now that evidence in these four



10
  In fact, Defendants’ fuel surcharge formulas were not identical. As plaintiffs concede, CSXT
implemented a modified fuel surcharge using the WTI fuel index in March 2003, (Narrative ¶ 31),
while UP and BNSF implemented fuel surcharge formulas using a different fuel index (HDF) and
each using different trigger thresholds than the other, (id. ¶¶ 41-42). And plaintiffs admit that NS
did not implement any new fuel surcharge formula in 2003, and didn’t modify its formula until
2004. Id. ¶ 57. The full facts regarding the ubiquitous use of fuel surcharges before the alleged
conspiracy, and the wide variety in fuel surcharges used by the Defendants during the alleged
conspiracy, will be addressed at summary judgment.
11
  While this brief primarily cites to documents referenced in the MDL proceedings, the arguments
and much of the evidence are equally relevant to Oxbow Carbon & Minerals LLC v. Union Pacific
Railroad Company (No. 11-cv-1049), in which the plaintiff brings a nearly identical price-fixing
claim based on the same inferential evidence of conspiracy.
12
   In this section, Defendants address what appear to be the primary communications, events, and
related evidence that Plaintiffs asserted as part of their conspiracy narrative. Defendants cannot
predict what specific evidence Plaintiffs will ultimately rely on, so this is not exhaustive.
Defendants reserve the right to object to any other events or evidence that Plaintiffs may assert.


                                                20
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 27 of 54



categories—including the specific evidence of acts, discussions, and agreements identified

below—cannot be used to prove the alleged fuel surcharge conspiracy.

       A.      Interline Concurrence Communications

       A concurrence communication is a request from one joint interline partner to another to

agree to some term that will be applied to shared traffic. Whenever a rail carrier makes changes

that impact traffic moving under joint rates, it must seek approval—or “concurrence”—for the

change from each rail carrier with which it interchanges such traffic. There were millions of

interline transactions during the alleged class period involving Defendant railroads. Supra at 7,

n.3. UP alone had over 1.2 trillion ton miles of shared traffic from 2000 to 2008, which totaled

over $33 billion in shipping revenue. CD Ex. 12 (Carlton Merits Report, Table 3). 44% of that

revenue involved joint-line rates in which the interline partners explicitly and lawfully agreed on

rates for the shared traffic (including fuel and other surcharges), which required communication

and coordination between those rail carriers. Id. Class period figures for the other railroads are

similar. See, e.g., CD. Ex. 13 (Harris Report, Table 4 (41-47% of NS unregulated revenue was

interline)); CD Ex. 14 (Johnson Report ¶ 31 & Exhibit 6 (39% of CSXT unregulated revenue was

interline); CD Ex. 15 (Ordover Report, Figure 3 (1/3 of BNSF traffic was exchanged)).

       The carrier originating a particular shipment usually communicates with the customer

about rates and handles billing. The originating carrier then seeks concurrence to the proposed

rate actions from other participating carriers. This could include concurrences in periodic rate

adjustments, or concurrences by the participating carrier in the originating carrier’s fuel surcharge

program.    Such an arrangement allows a participating carrier (say, NS) to know when the

originating carrier (say, UP) would assess a particular UP fuel surcharge on some group of

movements handled jointly with NS; NS then decides whether to concur to that fuel surcharge and,

if it does, it receives a division of the surcharge revenues from individual shipments. Every time


                                                 21
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 28 of 54



a rail carrier wants to change the fuel surcharge applicable to traffic moving under joint rates, it is

required to seek concurrence from its interline partners.

       Given the volume and variety of interline traffic, and the technical requirements for

tracking the revenues for such traffic, basic efficiency demands that railroads communicate about

terms for setting joint rates across whole categories of interline traffic. While rail carriers

sometimes provide specific concurrences relating to a particular shipper and commodity, “general”

concurrences that apply to broader categories of shippers and commodities are common,

necessary, and perfectly proper. See Soc’y of Plastics Indus., Inc. v. ICC, 955 F.2d 722, 724-25

(D.C. Cir. 1991) (upholding practice of obtaining general concurrences that applied to future

adjustments to rates). There is, in fact, no principled basis to distinguish between the lawfulness

of communications and agreements between interline partners on generally applicable terms or

formulas for their interline shipments, and communications by those same partners regarding terms

and rates for a particular shipment. In either situation, the interline carriers are partners rather than

competitors, and their cooperation does not restrain competition. Section I.A., supra. And

discussions about general rules for interline service “concern an interline movement” just like

discussions about specific interline moves, and are therefore protected by Section 10706.

        Plaintiffs’ misuse of concurrence communications in service of their conspiracy narrative

is extensive. The following are representative examples of actual concurrence requests that

Plaintiffs mischaracterize as conspiratorial communications between the Defendants:

            •   In March 2003, CSXT sent formal concurrence requests to UP, BNSF, and NS

regarding a “modified CSX fuel surcharge program on joint-line rates” that CSX proposed to

“divide[] in the same proportion as the joint line freight charges.” CD Exs. 16-18 (Rashid Decl.,

ECF No. 337(“RD”) Exs. 34, 35, 38). Internal UP emails from this time also reference




                                                   22
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 29 of 54



discussions between UP and CSXT regarding their interline business and the expected

concurrence request as to the shared traffic. CD Exs. 19-20 (RD Exs. 30, 31 (UP emails just

prior to the formal CSXT concurrence request, stating that CSXT was considering applying its

new fuel surcharge formula to UP-CSXT interline traffic)); CD Ex. 21 (RD Ex. 32 (referencing

anticipated CSXT “concurrence request on interline biz related to the following CSX

announcement today or tomorrow”)). Plaintiffs seek to infer from these communications that a

conspiratorial agreement was reached during an earlier alliance meeting between CSXT and UP.

Narrative ¶¶ 30-32 (citing each document above).

           •   In April 2003, UP sent formal concurrence requests to CSXT, NS, and BNSF

stating that UP was modifying its fuel surcharge program for most UP pricing documents and that

“[s]urcharge amounts will be shared on the same proportions as associated interline divisions for

joint line prices.” CD Ex. 30 (RD 40); see also CD Exs. 31-33 (RD Exs. 43, 58, 217 (NS

concurrence for “joint line prices”)), CD Exs. 34-35 (Hammond Decl., ECF No. 406 (“HD”) Exs.

5, 26 (NS concurrence and related discussion)). Plaintiffs characterize these as “an anticompetitive

signaling device” from which they infer an unlawful conspiracy. Narrative ¶ 33.

           •   In May 2003, UP sent formal concurrence requests to each of the other rail

carriers stating that UP was “revising its carload fuel cost recovery program” and stating that the

new “[s]urcharge amounts will be shared on the same proportions as associated interline

divisions for joint line prices.” CD Exs. 22-25 (RD Exs. 48-50, 212). Plaintiffs again argue that

UP “immediately informed the other Defendants” of its new fuel surcharge formula and claim

(incorrectly) that this brought UP “in synch[]” with BNSF’s program, as a basis to infer a

conspiracy. Narrative ¶ 42 (citing RD Exs. 48-50, 212 (CD Exs. 22-25)).

           •   In January 2004, NS emailed UP regarding a modified fuel surcharge formula that




                                                23
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 30 of 54



it was implementing for “NS/UP interline traffic” and sought confirmation that surcharge amounts

would be handled “through REN,” the electronic system used to settle shared interline revenue.

CD Ex. 26 (RD Ex. 79). Plaintiffs seek to infer from this a conspiratorial agreement following

“just two weeks after a 10-hour meeting between top executives of NS and BNSF concerning,

among other things, fuel surcharge-related issues” and claim that NS’s new program brought it “in

synch” with CSXT’s program. Narrative ¶¶ 57 (footnote omitted), 60.

            •   In December 2004, UP and BNSF exchanged emails regarding a concurrence on

coal fuel surcharges for a specific interline customer (       ). CD Ex. 27 (RD Ex. 119).

Plaintiffs again seek to infer an unlawful conspiracy, i.e., that “each Defendant continued to

pursue the agreed goal of applying the agreed, coordinated fuel surcharges to 100% of freight

shipments, including to both new and renewed contracts.” Narrative ¶ 79 (citing RD Ex. 119).

            •   In April 2006, NS sought concurrence to a new fuel surcharge formula that would

be applied to “all public priced interline business originating on the NS.” CD Exs. 28-29 (RD Exs.

133-134). Plaintiffs again seek to infer from this further support for the alleged conspiracy.

Narrative ¶¶ 106-107 (citing RD Exs. 133-134 (CD Exs. 28-29)).

       These documents—concurrence requests between interline partners about interline

traffic—are at the core of what Congress sought to protect through Section 10706:

       1.       All of these are evidence of a discussion or agreement that “concerned an

interline movement,” or about a rate or other action resulting from such a discussion or

agreement.      Every concurrence communication above was between interline partners and

explicitly concerns rates and surcharges for interline movements. These are the communications

that must occur for rail carriers to carry out their obligation to offer “through routes” and to

“establish rates” for such routes. 49 U.S.C. § 10703; see also STB Finance Docket No. 33556,




                                                 24
     Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 31 of 54



1999 STB Lexis 305, at *52 (1999) (rail carriers must regularly enter into agreements “to facilitate

cooperation on an ongoing basis concerning through routes, including quality of service, joint rates

and contracts, and revenue divisions for rail movements using these routes”). Internal deliberation

by a railroad about a concurrence request is also protected as both evidence of the original interline

discussion and as an “action resulting from” the concurrence request.

        2.      None of these discussions or agreements, “considered by itself,” violates the

antitrust laws. No concurrence request Plaintiffs cite constitutes direct evidence of an antitrust

conspiracy. In re Baby Food, 166 F.3d at 118. To the contrary, each concerns cooperation on

shared interline traffic, the very conduct that both the DOJ and FTC said is not proscribed by the

antitrust laws and for which there is “no reason to fear antitrust liability.” Supra at 7. Tellingly,

Plaintiffs do not contend that any of these communications is, “considered by itself,” a violation

of the antitrust laws.13

        Because these communications are protected by Section 10706, they are not admissible for

purposes of proving or creating an inference of an “agreement, conspiracy, or combination” in

violation of the antitrust laws. Period. For example, in opposing summary judgment on the issue

of conspiracy, Plaintiffs cannot rely on any of these documents or argue that they constitute

evidence from which it can be inferred that the Defendants entered into an anticompetitive

agreement. Defendants therefore request an order from the Court that all such concurrence

communications may not be used to support Plaintiff’s conspiracy case, and that the following

evidence of those communications shall not be admissible as “proof of an agreement, conspiracy,



13
   Beyond the evidentiary protection, Plaintiffs also cannot infer a conspiracy from the fact that
rail carriers announced or applied the formulas discussed in these concurrences for both interline
traffic and other traffic. That is the exactly the type of “similar action with respect to a rate or
related matter on another route” from which Section 10706 forbids any conspiratorial inference.
Section III.D, infra.


                                                 25
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 32 of 54



or combination”: CD Exs. 16-35 (RD Exs. 34-35, 38, 30-32, 48-50, 212, 79, 119, 133-134, 40,

43, 58, 217; HD Exs. 5, 26).

       B.      Alliance Meetings

       The second major category of impermissible evidence involves “alliance” and similar

strategic partnership meetings between connecting railroads. Alliance meetings are critical. They

allow railroads to bridge the physical separation between their networks to offer continuous service

for existing customers who require interline service, and also to find opportunities to serve new

rail customers. They enhance efficiency, e.g., through discussion of the innumerable logistics

involved in exchanging shipments. And they ensure that the interline partners’ shared traffic is

competitive with other transportation modes, e.g., through discussion of interline marketing

initiatives and opportunities. This includes discussion about forward looking opportunities and

commercial strategy for joint traffic—such as the geographies, industries, and customers where

they expect to grow and share traffic in the future, and how they will efficiently handle that

business together on their respective tracks. See, e.g., CD Ex. 3 (Ward Dep. at 55:9-21 (the primary

purposes of alliance meetings were “[o]ne, to look for operating efficiencies between our two

railroads to be able to produce the product in a more efficient manner, and, secondly, to work with

our interline partners on how do we grow our joint line business. . . . [W]e would meet to say,

where are there opportunities that we can provide a service that would allow us to grow our joint

business between our two companies to improve our profitability.”)); CD Ex. 1 (Giftos Dep. at

237:18-240:24 (“[W]e started with UP . . . looking at common initiatives on how we could grow

our business, perform more effectively as a combined network, simplify our billing process and

work together to grow our respective businesses.”)); CD Ex. 4 (Anderson Dep. at 34:19-25).

       Plaintiffs attempt to portray alliance meetings as inherently suspicious meetings between

“competitors,” but Congress recognized that rail carriers are often partners rather than competitors.


                                                 26
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 33 of 54



That is overwhelmingly true for East/West carriers. CD Ex. 3 (Ward Dep. at 71: 3-74:12 (“[B]y

and large our relationship with the Union Pacific Railroad is working as an interline partner to

develop products that serve our joint customers. There may be a few circumstances where we and

. . . Union Pacific may be competing for a similar piece of business, but those are so small in

comparison to the joint line business we do together.”)); CD Ex. 1 (Giftos Dep. at 237:14-240:24,

250:24-252:10 (“[W]e hardly [] complete [sic] with UP at all, if at all. . . . UP is a connecting

carrier. They operate essentially west of the Mississippi River and we operate essentially east of

the Mississippi River. . . . This is an alliance meeting to improve the quality of our connecting

business.”)) (discussing June 3, 2003 UP-CSXT Alliance Meeting, infra at 32-33). But it is also

true within a region, since no one railroad serves all origins and destinations. See, e.g., CD Ex. 12

(Carlton Merits Report ¶ 19 (describing significant gaps in overlap between UP and BNSF in the

West)).

          In fact, alliance meetings are expressly endorsed by the STB. Recognizing that the

efficiency of the nationwide rail network is enhanced when rail carriers communicate broadly

about topics that relate to the joint provision of interline service, the STB in 2001 changed its

merger guidelines and found that “other private-sector initiatives, such as joint marketing

agreements and interline partnerships, can produce many of the efficiencies of a merger while

risking less potential harm to the public.” Major Rail Consolidation Procedures, STB Ex Parte

No. 582 (Sub-No. 1), 2001 STB Lexis 546 at *30 (June 7, 2001) (emphasis added). For this reason,

the STB explained that “under our statute alliances and joint ventures that fall short of either

common control or pooling do not require our approval.” Id. at *28-29. In addition, Linda

Morgan, former Chairman of the STB, confirmed that “the STB specifically encouraged railroads

to achieve additional efficiencies through such cooperative efforts short of merger” and the way




                                                 27
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 34 of 54



to achieve such efficiencies “was through cooperative efforts between interline partners and

strategic alliances that would involve joint marketing efforts directed at all sorts of possible

interline offerings.” CD Ex. 9 (Morgan Report at 15-16); see also id. at 16 (“In this world in which

mergers are subject to the test of whether the same efficiencies can be gained through other

measures, strategic alliances between interlining railroads are not only expected, they are essential

to provide the nation with efficient and effective national rail service.”); CD Ex. 1 (Giftos Dep. at

237:18-240:24 (explaining that the STB “said in that moratorium . . . you must first try to

accomplish the benefits of that merger through meeting with your . . . connecting railroad and try

to form strategic alliances so that you can accomplish the benefits of the merger without all the

disruptive effects.”)); CD Ex. 10 (Rose Dep. at 145:10-23).

       Topics discussed at alliance meetings vary widely, but generally focus on the many detailed

issues that two partners must discuss to handle the interchange of thousands of shipments every

year. Most of the discussion focuses on the operational efficiency and marketing of interline

traffic. For example, at an April 1, 2003 alliance meeting between BNSF and CSXT, the topics

for discussion included “Business Metrics Review”, “Interline Service Measurements”, and

“Gateway Optimization.” See e.g., CD Ex. 36 (RD Ex. 215). Other topics include updates on

distinct types of shared traffic, such as “Grain”, “Intermodal”, and “Merchandise” (i.e., non-coal,

non-intermodal, non-automotive traffic), CD Ex. 37 (Gooden Dep. at 15:24-16:9), which included

an update on “watershed” traffic, “Internet Pricing” and “Fuel Surcharge.” CD Ex. 36 (RD Ex.

215). Many topics are operational in nature or—as in the reference to “Fuel Surcharge” and

“watershed traffic”—a benign but important “update” between two interline partners on the status

of their shared business.




                                                 28
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 35 of 54



       Notwithstanding the necessity and propriety of regular meetings between interline partners,

Plaintiffs attempt to convert every bilateral alliance meeting after March 2003 into a conspiratorial,

smoke-filled room. They are all ordinary alliance meetings directly concerning interline traffic—

and as such are protected by Section 10706.

       Two general observations about the meetings Plaintiffs cite are critical. First, the main

alliance meetings identified by Plaintiffs were all between an Eastern and a Western railroad, and

therefore involved two parties who have almost no competing traffic. Section I.A., supra. These

railroads were not horizontal competitors. Rather, these bilateral meetings were between partners

whose business dealings were limited to a vertical relationship involving their shared shipments

and customers. Second, the documents and witness testimony make clear that these meetings all

concerned the participants’ interline traffic and are protected by Section 10706:

           •   March 12-13, 2003 UP (West)-CSXT (East) Alliance Meeting.                   Plaintiffs’

conspiracy story begins with this meeting between UP (West) and CSXT (East) in March 2003.

Plaintiffs cite a proposed agenda circulated in advance between two CSXT executives, which lists

a variety of topics. The one topic that mentions fuel surcharges is tied specifically to shared UP-

CSXT interline business, stating their intent to discuss “Other Pricing Issues on CSXT/UP

Interline Business” including “Fuel surcharge methodology” and “bilateral accounting.” CD Ex.

38 (RD Ex. 210 (emphasis added)). Plaintiffs infer from this the beginning of the supposed

conspiracy, arguing that “[n]o lawyer attended the meeting; no record of the discussion was

prepared;” “within a week of that meeting, CSX announced a new standard fuel surcharge

program;” and CSX had not even considered that program “prior to the meetings with [UP].”

Narrative ¶¶ 24, 29-31 (citing RD Ex. 210 (CD Ex. 38)). This meeting and the discussion of fuel

surcharges plainly concerned interline rates and movements, and is protected by Section 10706.




                                                 29
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 36 of 54



            •   March 18, 2003 BNSF (West)-NS (East) Alliance Meeting. Plaintiffs next point

to this meeting between BNSF (West) and NS (East) and cite an agenda that references the interline

topic “General Business Review Discussion” on “Interline Volumes by Business Group” with the

following question: “BNSF’s fuel surcharge is structured differently than NS, CSX, and UP.

Should BNSF’s by [sic] synchronized with the other big players in the industry?” CD Ex. 39 (RD

Ex. 208 (emphasis added)). Every other topic similarly references shared interline traffic, such as

whether NS and BNSF had “coal conversion opportunities” in the Powder River Basin (PRB);

“strategies for expanding the current network” of NS-BNSF intermodal shipments; how to handle

“mechanical issues on trains coming to BNSF” at the “Chicago Gateway”; setting up a “process

to review interline service weekly on [Chicago Gateway] trains between BNSF and NS”; resolving

“Columbus, OH service problems”; and other interline topics. Id. Plaintiffs have also cited emails

and deposition testimony referencing this same meeting and discussion. CD Exs. 5, 40-41

(Lanigan Dep.; RD Ex. 216; HD Ex. 7). The witnesses involved testified that the discussion of

surcharges related only to interline traffic. See CD Ex. 5 (Lanigan Dep. at 51:16-52:17 (he and

Seale “were to discuss interline fuel surcharges between BNSF and Norfolk Southern. . . . Because

we work with the other railroads in order to serve our customers and have to exchange freight in

order to serve our customers”)); id. at 178:9-15 (“I don’t recall that we discussed an industry

standard at the March 18th meeting. As I was new to the industry and was learning what was

going on, my concern, as I recall it, early in my discussions were making sure that the fuel

surcharge as it worked on an interline basis was working efficiently well, et cetera, for both

sides.”); id. at 112:11-115:8. This meeting is therefore protected by Section 10706, and Plaintiffs

cannot use it as a basis to infer an unlawful agreement. Narrative ¶ 35 (citing RD Ex. 208 (CD

Ex. 39)).




                                                30
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 37 of 54



           •   April 1, 2003 BNSF (West)-CSXT (East) Alliance Meeting. Plaintiffs cite this

meeting between BNSF (West) and CSXT (East) and an agenda that references various interline

topics like “Interline volumes by business group” and “Interline service measurements.” CD Ex.

36 (RD Ex. 215 (emphasis added)). Witnesses confirmed that the April 1 BNSF-CSXT meeting

concerned interline traffic. See CD Ex. 10 (Rose Dep. at 50:7-50:11 (“Again, when we have

alliance meetings with CSXT or any other interline partners and we had fuel surcharge on the

agenda, it was in context of the interline agreement. It was in context of the interline shipments

that we operate with that interline partner.”)); id. at 163:17-168:25, 169:1-169:13 (“[I]f you look

at all the agenda [for the April 1 meeting], Alliance Meeting, Gateway, Interline Service Measures,

I -- I would just again tell you that this all had to do with interline business. . . I’ve never had

conversations around fuel surcharge that are not around interline agreements.”); see also CD Ex.

37 (Gooden Dep. at 107:20-110:17 (fuel surcharges were discussed due to a need to agree on

method for pricing on carriers’ interline business)); CD Ex. 1 (Giftos Dep. at 237:14-240:24

(explaining history and purpose of alliance meetings such as this one)). Yet again, Plaintiffs

wrongfully seek to infer support for the alleged conspiracy from interline discussions. Narrative

¶ 37 (citing RD Ex. 215 (CD Ex. 36)).

           •   May 14, 2003 UP (West)-NS (East) Alliance Meeting. Handwritten notes from

this alliance meeting reference a discussion about fuel surcharges for interline business and the

fact that “uniform application across the industry would be helpful.” CD Ex. 42 (UPFSC 0616651-

662). The document explicitly references UP-NS interline traffic, see, e.g., id. at 0616658-662,

and the note regarding fuel surcharges simply asks if these two major interline partners “NS + UP

[can] get closer on this level.” Id. Draft minutes from the meeting similarly state that “[d]iscussion

followed on fuel surcharges and various application processes as used by different railroads” and




                                                 31
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 38 of 54



“[c]onsensus was reached that it would be a positive outcome if all roads had the same process in

the eyes of our customers” and that there was a question about how that might be done. CD Ex.

43 (RD Ex. 204). This discussion occurred as part of a general discussion of NS-UP interline

business, covering topics such as an “Operations Update” on various corridors of shared traffic,

and is therefore clearly protected by Section 10706. Id. Plaintiffs ignore the interline nature of

these discussions and cite them as “Defendants’ recognition of the need for and benefits of

agreement.” See CD Ex. 44 (Sept. 2016 Class Cert. Hearing, Rausser Slide 4); Narrative ¶ 47.

           •   June 3, 2003 UP (West)-CSXT (East) Alliance Meeting. Plaintiffs cite this

alliance meeting between UP (West) and CSXT (East), including handwritten notes (CD Ex. 45

(RD Ex. 209)) and typed minutes (CD Ex. 46 (RD Ex. 218)). The documents describe issues

relating to interline routes, such as “network performance,” “car management,” “Gateways” and

other efficiency issues regarding interline traffic. See id.; see also CD Ex. 1 (Giftos Dep. at 250:6-

252:25 (“This is an alliance meeting to improve the quality of our connecting business [with

UP]”)), id. at 295:5-298:19 (describing interline business opportunities discussed at alliance

meetings, e.g., “watershed” business to/from the Mississippi River valley, “gateway” initiatives

and required capital expenditures, and a need to discuss broader economic market conditions at

such meetings); CD Ex. 47 (McIntyre Dep. at 191:16-193:13 (explaining, of this document, that

an alliance meeting is one with “a single partner railroad to find efficiencies to improve efficiencies

to improve business . . . [o]n joint UP-CSX shipments . . . and business”)); id. at 194:18-196:11;

CD Ex. 48 (Eisele Dep. at 129:13-21, 136:17-137:6 (explaining, of this document, that “[i]nterline

business was always the topic of our discussion in our [alliance] meetings. Our business together,

that would be the business that we had the ability to improve”)). The railroads also discussed

customer reaction to fuel surcharges, a pressing industry issue given the volatility in fuel prices




                                                  32
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 39 of 54



(one of the railroads’ biggest costs). This evaluation of customer reaction and whether it required

a change was so that these interline partners could satisfy customers and maximize opportunities

for interline routes. Following their formulaic approach, however, Plaintiffs allege that “[a]t the

June 3 meeting, CSX and UP senior executives assessed the customer opposition the companies

were receiving to their efforts to apply their conspiratorial fuel surcharges”; that “CSX and UP

then discussed the trigger points . . . for their fuel surcharge programs[]” and “agreed that, if fuel

prices stayed high, they might have to consider raising their trigger points.” Narrative ¶¶ 50-51

(citing RD Exs. 209, 218 (CD Ex. 45-46)). Again, this ignores that this meeting between interline

partners about interline traffic is lawful and squarely protected by Section 10706.

           •   July 30, 2003 BNSF (West)-NS (East) Alliance Meeting. Plaintiffs cite this joint

marketing meeting between BNSF (West) and NS (East).               The minutes reflect discussion

concerning interline issues including general business review, accounting issues, transport of

specific products, and distribution. CD Ex. 49 (RD Ex. 59); see also CD Ex. 50 (RD Ex. 220

(follow-up emails about minutes)). Witnesses testified that the meeting was about facilitating

joint-line service. See, e.g., CD Ex. 5 (Lanigan Dep. at 135:25-136:4 (the meeting’s impetus was

“for the marketing counterparts of the two railroads to get together to discuss interline business

opportunities and issues”)); id. at 136:5-136:12. The attendees discussed how to address customer

concerns about processing multiple fuel surcharge formulas applied by various interlining

railroads. Id. at 144:5-144:17 (discussion “arose because of interline concerns because many

customers had brought up, when I start a load on your railroad, I get one form of fuel surcharge.

When I start a load on another railroad, on an interline movement -- we could have a customer that

has two plants, one on our railroad, one on [NS’s]. They could have freight that originates at the

[NS] served plant. They could have freight that originates at the BNSF served plant. And so they




                                                 33
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 40 of 54



could have movements going between the same two plants starting at opposite ends and have two

fuel surcharge programs.”); id. at 144:19-20 (“the discussions were all around interline and

interline efficiencies and issues”). Evidence of this meeting is clearly protected by Section 10706,

yet Plaintiffs claim that “[o]n July 30, 2003, top marketing executives of NS and BNSF discussed

a ‘potential industry position’ on fuel surcharges” and that “Defendants, by this time, had already

agreed to coordinate their programs and apply fuel surcharges as uniformly as possible, to as many

freight shipments as possible, with the express goal of 100% coverage[.]” Narrative ¶¶ 53-54

(citing RD Exs. 59, 220 (CD Exs. 49-50)).

           •   Oct. 1, 2003 BNSF (West)-CSXT (East) Alliance Meeting. Plaintiffs cite this

alliance meeting between BNSF (West) and CSXT (East). The tentative agenda does not mention

fuel surcharges, but does discuss various interline topics, such as “Interline volumes by Business

Group” and “Interline service performance review.” CD Ex. 51 (RD Ex. 62). Plaintiffs claim that

Defendants “frequently participated in ‘Alliance’ and other conspiratorial meetings[]” and claim

that at meetings like this Defendants did things like “exchange[] coverage statistics” to maintain

“[d]iscipline within the conspiracy.” Narrative ¶¶ 61, 100, 101 (citing RD Ex. 62 (CD Ex. 51)).

           •   Dec. 16, 2003 BNSF (West)-NS (East) Alliance Meeting. The agenda for this

meeting includes ordinary interline topics such as “Operating Plan Developments/Interline

Initiatives/Gateway Optimization.” CD Exs. 52-53 (RD Exs. 68, 219 (internal agenda discussing

interline issues like “interline initiatives,” joint commercial success, service issues, “interline

carload traffic,” and fuel surcharges)); see also CD Ex. 54 (RD Ex. 70). But Plaintiffs cite this

meeting and argue that “Defendants Agree[d] to Coordinate Their Fuel Surcharges” and that

“Defendants discussed Fuel Surcharges with each other regularly.” 2010 Class Cert. Mot. at 13,

25-26 (citing RD Ex. 70), ECF No. 337; Narrative ¶ 60 (citing RD Ex. 68 (CD Ex. 52)).




                                                34
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 41 of 54



            •   May 17, 2004 NS (East)–BNSF (West) Alliance Meeting. The proposed topics

for discussion related to expanding the alliance for joint-line traffic. This included, for example,

network issues and marketing process improvement related to joint pricing administration,

including implementation of fuel surcharges, CD Ex. 55 (RD Ex. 89), and clearly “concerned an

interline movement” within the meaning of Section 10706. Yet Plaintiffs cite this document as

support for the conclusory assertion that “[d]iscipline within the conspiracy was maintained by the

exchange of these coverage data and regular inter-Defendant discussions concerning fuel

surcharges and their uniform application.” Narrative ¶ 101 (citing RD Ex. 89 (CD Ex. 55)).

            •   Sept. 8, 2004 NS (East)-BNSF (West) Alliance Meeting. The meeting agenda

lists items such as operating challenges and “interline review by BNSF,” CD Ex. 56 (RD Ex. 96),

again clearly marking this as an interline communication protected by Section 10706. Ignoring

that protection, Plaintiffs claim this as support for the notion that “Defendants’ senior intermodal

executives frequently participated in ‘Alliance’ and other conspiratorial meetings” and that this

meeting (like the others mentioned above) was supposedly part of Defendants’ efforts to maintain

“[d]iscipline within the conspiracy.” Narrative ¶¶ 61, 100, 101 (citing RD Ex. 96 (CD Ex. 56).

       Applying the framework for Section 10706’s evidentiary protection:

       1.       Every one of these meetings, and the specific discussions regarding fuel

surcharges, “concerned an interline movement” or a rate or other action resulting from such a

discussion. Every alliance meeting discussed above was between East-West partners, and the

documents contain repeated references either to interline business explicitly or to topics that clearly

concern interline traffic. Where fuel surcharges are specifically mentioned, they appear in this

interline context and are therefore protected under Section 10706. Indeed, these are precisely the




                                                  35
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 42 of 54



types of meetings and agreements that Congress, the STB, and shippers expect and demand to

ensure that interline business is robust, efficient, and competitive.

       Interline partners also discussed topics of broad industry significance during alliance

meetings. For example, minutes and notes from the March 18, 2003 BNSF-NS meeting, the May

14, 2003 UP-NS meeting, and the July 30, 2003 BNSF-NS meeting refer to issues specific to the

partners’ interline traffic, and also ask whether a uniform approach to fuel surcharges would be

beneficial. CD Ex. 39 (RD Ex. 208 (BNSF/NS: “Should BNSF’s [fuel surcharge be] synchronized

with the other big players in the industry?”)); CD Ex. 43 (RD Ex. 204 (NS/UP: “Consensus was

reached that it would be a positive outcome if all roads had the same process in the eyes of our

customers”)); CD Ex. 42 (UPFSC 0616651 (NS/UP: “Uniform application across the industry

would be helpful”)); CD Ex. 49 (RD Ex. 59 (BNSF/NS: referencing possibility of a “discussion of

a potential industry position on fuel surcharge positions” at a later meeting)).

       These discussions addressed a concern expressed by shippers that was directly relevant to

the rail carriers’ interline partnerships. The multiplicity of Defendants’ fuel surcharge formulas

made it difficult for shippers to process, monitor, and audit freight bills. During the STB’s Rail

Fuel Surcharge proceedings, for example, many shippers explicitly voiced support for the STB

imposing fuel surcharge uniformity across carriers, with some highlighting the amount of interline

traffic as cause for doing so. The National Grain & Feed Association “urge[d] the STB to use its

authority to push the railroad industry toward more uniformity in surcharges. If the STB would

establish an ‘official base fuel price’ for all carriers, it would assist in minimizing differences in

surcharge methodologies across carriers,” while noting that “[a]bout one-third of all shipments




                                                  36
     Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 43 of 54



move over two or more carriers, which is a large enough segment of total rail business to warrant

uniformity.” CD Ex. 90, Comments of National Grain & Feed Association, at 4-5.14

       In bilateral meetings between interline partners, such questions “concern” interline traffic

as much as any other topic, as a logistical issue for both railroads (which faced different fuel

surcharge formulas for different pools of interline traffic) but also for customers. In fact, BNSF’s

fuel surcharge mechanism was never “synchronized with the other big players in the industry,” the

railroads never had “the same process in the eyes of our customers,” and the purported “discussion

of a potential industry position” never occurred—as Defendants will show on summary judgment.

For purposes of this motion, however, it is enough that rail carriers had good reason to discuss

such industry issues with interline partners, and the documents cited by Plaintiffs situate those

discussions squarely within each partner pair’s interline relationship.

       2.      None of the evidence related to these meetings, “considered by itself, violate[s]

the [antitrust] laws.” Plaintiffs do not cite any direct evidence of an antitrust conspiracy or

agreement struck at these meetings. In re Baby Food, 166 F.3d at 118. To the contrary, plaintiffs

cite meeting agendas and minutes that reference cooperation on shared interline traffic, and

Plaintiffs then assert baldly that an “agreement” was struck or that the meeting was a means to

implement the “conspiracy.” Nor do references in documents to questions of broader industry

significance constitute direct evidence of any agreement between two carriers to fix fuel surcharge

formulas or coverage for local or other traffic. Minutes from the March 18, 2003 BNSF-NS




14
   “Cargill agrees that the STB needs to establish a single, uniform index to measure fuel cost
increases.” CD Ex. 57, Comments of Cargill Inc., at 4-5. “[R]equiring the use of a uniform index
will ensure the availability of accurate cost information, increase transparency, and provide for
ease of administration of fuel surcharges for shippers and for railroads administering fuel
surcharge programs on interline movements.” CD Ex. 58, Comments of The Fertilizer Institute,
at 3 (emphasis added).


                                                 37
     Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 44 of 54



alliance meeting, for example, simply pose as a question (not an agreement) whether it would be

beneficial for BNSF to adopt a similar fuel surcharge methodology as that of NS and the other

railroads. CD Ex. 39 (RD Ex. 208). Similarly, minutes from the May 14, 2003 NS-UP alliance

meeting state only that “[c]onsensus was reached that it would be a positive outcome if all roads

had the same process in the eyes of our customers,” raising only the observation that, from

customers’ perspective, it would be a positive outcome if the industry used a uniform approach.

CD Ex. 43 (RD Ex. 204); see also CD Ex. 49 (RD Ex. 59 (discussing a “potential industry

position”, but no agreement)). None of these or any other document cited by Plaintiffs related to

these meetings is, “considered by itself,” a violation of the antitrust laws.

       Consequently, none of these alliance meetings or the evidence about them that Plaintiffs

cite are admissible for purposes of proving or inferring an “agreement, conspiracy, or

combination” in violation of the antitrust laws, nor are they available to Plaintiffs in opposing

summary judgment on their antitrust claim.15 Defendants request an order that these alliance

meetings may not be used to support Plaintiff’s conspiracy case, and that the following evidence

of those meetings shall not be admissible as “proof of an agreement, conspiracy, or combination”:

CD Exs. 36, 38-43, 45-46, 49-56 (RD Exs. 215, 210, 208, 216; HD Ex. 7; UPFSC 0616651-662;

RD Exs. 204, 209, 218, 59, 220, 62, 68, 219, 70, 89, 96).

       C.      Inter-Railroad Logistical Discussions Regarding Interline Traffic

       Separate from concurrence requests and alliance meetings, interline partners also need to

coordinate in real time on the logistics involved in sharing shipments from one railroad to another



15
  Plaintiffs also may not seek any inference of a conspiracy from “similar action” that any carrier
took following these meetings, for example CSXT’s announcement of a fuel surcharge
modification following the March 2003 alliance meeting with UP. Again, to the extent Defendants
“acted together with respect to an interline rate or related matter” and then took similar action on
other traffic, any inference of conspiracy is barred. Section III.D, infra.


                                                  38
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 45 of 54



at different interchange locations.   For example, railroads need to have regular operational

communications to discuss challenges that they face at particular interchange locations, such as

congestion and backlogs. Railroads also must discuss what they will charge customers, the

surcharges (including fuel) that they will assess, and the traffic on which such surcharges will be

applied.

       Logistical communications do not violate the antitrust laws and are protected under Section

10706, but Plaintiffs nonetheless attempt to use them improperly to infer a conspiracy:

           •   Plaintiffs cite a series of documents in which BNSF and NS discussed fuel

surcharge coverage (i.e., how much of their interline traffic contained a fuel surcharge) in their

respective price authorities (i.e., contracts, tariffs, and other bases for establishing a price)

governing the two railroads’ joint-line movements. Narrative ¶ 101 nn.270 & 272 (citing RD Exs.

95, 97, 98, 100-105 (CD Exs. 59-67)); see also CD Ex. 68 (RD Ex. 88 (referencing similar NS-

BNSF discussions about fuel surcharges)). They also cite communications between NS and UP

about NS’s application of fuel surcharges across coal commodities for purposes of coordinating

rates for their shared interline traffic. CD Ex. 69 (HD Ex. 8). And Plaintiffs cite a handful of

other communications that generally discuss the number of shipments by various interline partners

that reflected fuel surcharges. See, e.g., CD Exs. 70-71 (RD Exs. 63-64 (email referencing

discussions between BNSF and CSXT about fuel surcharges)). Communications like these are

exactly what one would expect between carriers charging joint rates for interline business,

particularly given that the originating carrier typically bills the customer (including the fuel

surcharge) and must then divide the revenue with the receiving carrier. See CD Ex. 72 (Morgan

Dep. at 68:6-11 (testifying that as STB Chair, Ms. Morgan “envisioned that interline partners

would be talking about interline business and all aspects of that business, which would include




                                                39
     Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 46 of 54



fuel surcharges and any other aspects of that business.”), 90:10-91:4). Both carriers need to know

whether price authorities will contain a surcharge, so that they know whether, and if so how much,

of their fuel costs will be covered. They may also want to press the other to expand coverage on

their interline traffic, to avoid bearing increased fuel costs to move traffic originating on the other

rail carrier that has no fuel surcharge.16 Yet Plaintiffs twist these communications and assert that

“[d]iscipline within the conspiracy was maintained by the exchange of . . . coverage data and

regular inter-Defendant discussions concerning fuel surcharges and their uniform application.”

Narrative ¶ 101.

           •   Plaintiffs also cite documents between interline partners about the logistics of

switching from a rate-based formula to a mileage-based formula. See, e.g., CD Ex. 73 (RD Ex.

107 (internal BNSF email stating that John Lanigan of BNSF “advised he will be meeting with

his counterparts” to explore a mileage-based fuel surcharge)); see also CD Ex. 74 (RD Ex. 109

(internal BNSF email discussing “concern[s] about the cost to implement and the potential impact

to free cash flow due to” a change to mileage, and referencing discussions with counterparts “to

gauge the interline interest/issues”)); CD Ex. 75 (RD Ex. 112 (internal BNSF email referencing

same issue)), CD Ex. 82 (RD Ex. 120 (referencing opinion that other railroads might not support

mileage-based fuel surcharges)); CD Ex. 76 (Ex. 125 (internal NS emails referencing a

communication with John Lanigan of BNSF regarding BNSF’s “systems work . . . to launch their

mileage based FSC at the end of the year”)). Plaintiffs claim that these communications were part


16
  See, e.g., CD Ex. 1 (Giftos Dep. 272:23-273:19 (“[R]emember, if [BNSF] were the originating
carrier on a piece of business that’s terminating on CSX, if it’s originating in Portland, Oregon and
going to Jacksonville, Florida, it will not have a fuel surcharge unless the [BNSF] imposes one or
has an arrangement with the shipper. . . . So we’re interested in our partners, our connecting
carriers extending the breadth and scope of their fuel surcharge on business that we’re going to be
moving on our railroad and we’re going to be moving it without the benefit of a fuel surcharge,
yet we’re going to be still troubled by the increased fuel costs.”)).


                                                  40
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 47 of 54



of the alleged conspiracy. Narrative ¶ 97. This ignores the fact that any change to the rate-structure

used by two interline partners for shared traffic requires coordination and agreement, particularly

where they were considering wholesale changes to the underlying surcharge mechanism.

           •   Other communications cited by Plaintiffs concern technical discussions about

changes to fuel surcharge calculations or the logistics involved in splitting shipment revenues. See

CD Ex. 77 (RD Ex. 13 (UP-CSXT emails about CSXT’s computerized billing system’s inability

to handle certain UP prices received via REN—the railroads’ interline rate system—requiring a

manual tabulation method)); CD Ex. 78 (RD Ex. 55 (internal NS emails noting that BNSF had

“unilaterally decided to only apply a 2% surcharge” in May 2003 for interline movements covered

by the BNSF-NS “revenue agreements”)); CD Ex. 79 (RD Ex. 56 (email from CSXT to various

railroads about ensuring “billing accuracy” for fuel surcharges in the “CSX rating, billing, and

settlement systems”)); CD Ex. 80 (RD Ex. 83 (BNSF-UP emails about the logistics and

methodology around how fuel surcharges will be communicated by BNSF/UP to REN, the

interline settlement system)); CD Ex. 81 (RD Ex. 156 (internal BNSF email discussing logistics

of meeting STB deadline regarding mileage-based fuel surcharge for regulated traffic)). These too

are standard interline issues, not evidence of conspiracy.

       Relatedly, Plaintiffs attempt to turn the alleged “extraordinary” number of interline

communications into a basis to infer conspiracy. Narrative ¶¶ 16, 101 (referring to “regular inter-

Defendant discussions concerning fuel surcharges”); id. ¶ 104. But operating a national rail

network requires that Defendants discuss interline traffic continuously. Nothing about those

discussions violates the antitrust laws, and just as individual interline discussions cannot be used

to infer conspiracy, neither can the number of those discussions be offered for the same purpose.

       Applying the Section 10706 framework to these communications:




                                                 41
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 48 of 54



        1.      All of these logistical communications “concerned an interline movement” or a

rate or other action resulting from such a discussion or agreement.                 Many of these

communications expressly reference interline traffic, and even those that do not clearly pertain to

shared traffic and the multitude of logistical considerations that go into such cooperation.

        2.      None of the discussions or agreements “considered by itself, violate[s] the

[antitrust] laws.” Not one of the documents constitutes direct evidence of an antitrust conspiracy,

and most do not mention agreement on any topic at all. Rather, they are reflective of the

operational problem-solving that goes into managing a vast interline relationship, including topics

like how to split rates, which shipments will contain a fuel surcharge, and how to accurately

account for shared traffic. Certainly, none of these communications is evidence that “considered

by itself” establishes a violation of the antitrust laws.

        Therefore, these communications are not admissible to prove an “agreement, conspiracy,

or combination” in violation of the antitrust laws. Defendants request an order from the Court that

all such communications may not be used to support Plaintiff’s conspiracy case, and that the

following evidence of those communications shall not be admissible as “proof of an agreement,

conspiracy, or combination”: CD Exs. 59-71, 73-82 (RD Exs. 95, 97-98, 100-105, 88; HD Ex. 8;

RD Exs. 63-64, 107, 109, 112, 125, 13, 55, 56, 83, 156, 120).

        D.      “Similar Actions” With Respect To Rail Carriers’ Other Traffic

        Plaintiffs’ conspiracy narrative also violates Section 10706’s substantive protection against

inferences of conspiracy. The blueprint for Plaintiff’s entire case is an alleged pattern of behavior

that mirrors (and directly violates) the first sentence of Section 10706: communication and

coordination between interline partners about fuel surcharges for shared traffic and subsequent

changes for other traffic. The following are key examples:




                                                   42
  Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 49 of 54



Interline Communications             “Similar Action”   Plaintiffs’ Attempt to Infer Conspiracy
                                     Announced for
                                     Other Traffic
March 12-13, 2003 Alliance
Meeting: UP-CSXT Alliance
Meeting between UP’s Jack
Koraleski and CSXT’s Clarence
Gooden regarding, inter alia,                           “CSX’s decision to switch fuel surcharge
“Pricing Issues on CSX/UP                               programs was made by CSX’s CEO and
Interline Business, Fuel surcharge March 20, 2003:      chief commercial officer, and no internal
methodology.” CD Ex. 38 (RD        CSXT modifies        records at CSX show that CSX had even
210).                              WTI-based FSC;       considered the escalation formula that it
                                   seeks concurrence    adopted prior to the meetings with [UP’s]
March 28, 2003 Interline
                                   for interline        Mr. Koraleski.” Narrative ¶ 31 (footnotes
Concurrence Request: CSXT-
                                   traffic. CD Ex.      omitted).
UP email chain seeking
                                   18 (RD 38).
“concurrence to the modified
                                                        “Shortly after CSX’s announcement, UP
CSXT fuel surcharge programs
                                   April 4, 2003: UP    announced that it had . . . adopted ‘the same
on joint-line rates.” CD Ex. 18
                                   announces WTI-       approach as the CSX’. . . .’” Id. ¶ 32. “On
(RD 38).
                                   based FSC; seeks     April 4, 2003, UP informed the other
April 4, 2003 Interline            concurrence for      Defendants that it would be applying this
Concurrence Request: UP-           interline traffic.   new standard fuel surcharge program to
BNSF email chain seeking BNSF CD Ex. 30 (RD             both local and interline traffic. . . . [T]his
concurrence to an announced UP 40).                     communication was an anticompetitive
fuel surcharge, noting that                             signaling device in furtherance of the
“[s]urcharge amounts will be                            conspiracy.” Id. ¶ 33 (footnotes omitted).
shared on the same proportions as
associated interline divisions for
joint line prices.” CD Ex. 30 (RD
40).

April 1, 2003 Alliance Meeting:        May 7, 2003:     “On April 1, 2003, . . . BNSF senior
BNSF-CSXT Alliance Meeting           BNSF announces     executives met with CSX senior executives
regarding interline business,        HDF-based FSC      to discuss fuel surcharges.” Narrative ¶ 37
including action items like            with a $1.25     (footnote omitted). “[A]s a result of
“Interline volumes by Business       trigger. CD Ex.    discussions with the other Defendants,
Group” and “Interline Service           83 (RD 2).      BNSF abandoned a mileage approach and
Measurements.” CD Ex. 36 (RD                            continued to apply a fuel surcharge based
215).                                                   on a percentage of base rates.” Id. ¶ 40. “In




                                             43
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 50 of 54



 Interline Communications            “Similar Action”     Plaintiffs’ Attempt to Infer Conspiracy
                                     Announced for
                                     Other Traffic
                                                          early May, BNSF, . . . changed its program
 May 9, 2003 Interline              May 9, 2003: UP
 Concurrence Requests: UP                                 to make it even more aggressive by
                                    announces HDF-
                                                          decreasing the formula’s trigger price[.]”
 emails asking for BNSF, CSXT,      based FSC with a
 and NS concurrence to new HDF- $1.35 trigger. CD         Id. ¶ 41.
 based FSC, noting that              Ex. 22 (RD 48).
                                                          “At around the same time BNSF issued its
 “[s]urcharge amounts will be
                                                          new policy, UP suddenly adopted the BNSF
 shared on the same proportions as
                                                          fuel surcharge formula, bringing the two
 associated interline divisions for
                                                          western carriers into direct lockstep. UP
 joint line prices.” CD Ex. 22 (RD
                                                          immediately informed the other Defendants,
 48 (BNSF)); CD Ex. 23 (RD 49
                                                          including BNSF, of its decision. UP and
 (CSXT)); CD Ex. 25 (RD 212
                                                          BNSF thereafter implemented fuel
 (NS)).
                                                          surcharges that were in synch. . .” Id. ¶ 42
                                                          (footnotes omitted).

 March 18, 2003 Alliance                                  “NS moved somewhat more slowly than the
 Meeting: NS-BNSF alliance                                other Defendants in announcing to its
 meeting regarding interline                              customers a new fuel surcharge program,
 traffic. CD Ex. 29 (RD 208).                             because NS had encoded its original
                                                          uncoordinated fuel surcharge in 2000
 May 14, 2003 Alliance Meeting:                           directly into contracts, which hampered its
 NS-UP alliance meeting                                   ability to make a rapid change to the new
 discussing fuel surcharges for                           agreed fuel surcharges and prohibited
                                      January 2004: NS
 interline business. CD Ex. 42                            immediate adoption of the new fuel
                                         announces a
 (UPFSC0616651-662).                                      surcharge program. But, as it had planned
                                        change in its
                                      WTI-based FSC.      and prepared from at least March 2003
 July 30, 2003 Alliance Meeting:                          onward, NS announced in January 2004 that
                                       CD Ex. 84 (RD
 NS-BNSF alliance meeting                                 it was adopting, effective March 1, 2004,
                                            77).
 discussing various interline                             the new fuel surcharge program, which was
 issues. CD Ex. 29 (RD 59).                               identical to the program announced by CSX
                                                          in March 2003 and was intended to
 December 16, 2003 Alliance                               ‘standardize’ NS’s fuel surcharge program
 Meeting: NS-BNSF alliance                                with that of the other Defendants.”
 meeting regarding interline                              Narrative ¶ 57 (footnotes omitted).
 traffic. CD Ex. 52, 54 (RD Exs.
 68, 70).

       Plaintiffs also cite various documents evaluating whether a particular rail carrier would or

would not take “similar action” as something previously discussed with an interline partner. See,

e.g., CD Ex. 85 (HD Ex. 6 (NS evaluation of whether to adopt a fuel surcharge formula announced

by CSXT and which NS believed would be adopted by UP, a key NS interline partner)); CD Exs.


                                               44
      Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 51 of 54



86-87 (RD Exs. 41, 42 (same)); CD Ex. 88 (HD Ex. 14 (part of the same evaluation, and noting

that “The CSX remains the only RR that has specifically requested NS concurrence for a FSC

change on joint line traffic”)); CD Ex. 89 (RD Ex. 135 (internal BNSF emails discussing whether

to adopt a fuel surcharge similar to a “NS proposal” that it was “getting ready to roll out”)).

        Section 10706’s substantive protection prohibits the very inference that Plaintiffs wish to

draw: that after communications or agreements with respect to interline traffic, the fact that

Defendants took similar actions with respect to local traffic or other interline traffic is evidence of

an anticompetitive conspiracy. Accordingly, Defendants respectfully request an order barring

Plaintiffs from seeking an inference of a conspiratorial agreement from the fact that the railroads

engaged in bilateral, interline discussions, and then took the actions detailed in the table above—

specifically, CSXT’s March 2003 WTI-based fuel surcharge decision and announcement; UP’s

April 2003 WTI-based fuel surcharge decision and announcement; BNSF’s May 2003 HDF-based

fuel surcharge decision and announcement; UP’s May 2003 HDF-based fuel surcharge decision

and announcement; and NS’s January 2004 WTI-based fuel surcharge decision and announcement.

Defendants further request an Order barring Plaintiffs from seeking an inference of conspiracy

from any evidence concerning internal deliberations about these “similar actions” on other traffic.

See, e.g., CD Exs. 85-89 (HD Ex. 6; RD Exs. 41-42; HD Ex.14).

IV.     CONCLUSION

        For the foregoing reasons, Defendants respectfully request that the Court give Section

10706 the full force that Congress intended. Plaintiffs should be prevented from relying on

evidence and inferences drawn from lawful and necessary interline coordination. This ruling is

critical not only for this case, but to ensure the viability of our national rail network now and in

the future.




                                                  45
   Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 52 of 54



Dated: February 21, 2020                               Respectfully submitted,


 /s/ Daniel M. Wall                                    Tyrone R. Childress
 Daniel M. Wall                                        JONES DAY
 Timothy L. O’Mara                                     555 South Flower Street, 50th Floor
 Christopher B. Campbell                               Los Angeles, CA 90071-2300
 LATHAM & WATKINS LLP                                  Telephone: (213) 489-3939
 505 Montgomery Street, Suite 2000
 San Francisco, CA 94111                               Matthew M. Collette (D.C. Bar No. 427617)
 Telephone: (415) 391-0600                             MASSEY & GAIL LLP
                                                       10001 Maine Ave. SW Ste. 450
 Allyson M. Maltas (D.C. Bar No. 494566)               Washington, DC 20024
 LATHAM & WATKINS, LLP                                 Telephone: (202) 795-3326
 555 Eleventh Street, NW
 Suite 1000                                            Leonard A. Gail
 Washington, D.C. 20004-1304                           MASSEY & GAIL LLP
 Telephone: (202) 637-2200                             50 E. Washington St., Ste 400
 allyson.maltas@lw.com                                 Chicago, IL 60602
                                                       Telephone: (312) 379-0470




                     Counsel for Defendant Union Pacific Railroad Company


 /s/ Kent A. Gardiner
 Kent A. Gardiner (D.C. Bar No. 432081)
 Luke van Houwelingen (D.C. Bar No. 989950)
 CROWELL & MORING LLP
 1001 Pennsylvania Avenue, NW
 Washington, DC 20004
 Telephone: (202) 624-2500

                           Counsel for Defendant CSX Transportation, Inc.




                                              46
  Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 53 of 54



/s/ John M. Nannes
John M. Nannes (D.C. Bar. No. 195966)              Saul P. Morgenstern
Tara L. Reinhart (D.C. Bar. No. 462106)            Jennifer B. Patterson
SKADDEN, ARPS, SLATE,                              ARNOLD & PORTER KAYE SCHOLER LLP
MEAGHER & FLOM LLP                                 250 West 55th Street
1440 New York Avenue, N.W.                         New York, NY 10075
Washington, DC 20005                               Telephone: (212) 836-8000
Telephone: (202) 371-7000                          saul.morgenstern@arnoldporter.com
john.nannes@skadden.com                            jennifer.patterson@arnoldporter.com
tara.reinhart@skadden.com

                   Counsel for Defendant Norfolk Southern Railway Company

/s/ Glenn D. Pomerantz
Glenn D. Pomerantz                                 Benjamin J. Horwich
Kuruvilla J. Olasa                                 Emily Curran-Huberty
MUNGER, TOLLES & OLSON LLP                         MUNGER, TOLLES & OLSON LLP
350 South Grand Avenue, 50th Floor                 560 Mission Street, 27th Floor
Los Angeles, CA 90071                              San Francisco, CA 94105
Phone: (213) 683-9100                              Telephone: (415) 512-4000

Samuel M. Sipe, Jr. (D.C. Bar No. 256446)          Joshua H. Soven (D.C. Bar No. 436633)
Linda Stein (D.C. Bar No. 376217)                  WILSON SONSINI GOODRICH &
STEPTOE & JOHNSON LLP                              ROSATI LLP
1330 Connecticut Avenue, NW                        1700 K Street NW
Washington, DC 20036                               Washington, DC 20006
Telephone: (202) 429-3000                          Telephone:    (202) 973-8827

Veronica S. Lewis
GIBSON, DUNN & CRUTCHER LLP
2100 McKinney Avenue, Suite 1100
Dallas, TX 75201
Telephone: (214) 698-3100

                         Counsel for Defendant BNSF Railway Company




                                            47
    Case 1:07-mc-00489-PLF-GMH Document 945 Filed 03/13/20 Page 54 of 54



                                CERTIFICATE OF SERVICE

       I, Daniel M. Wall certify that on February 21, 2020, I caused a true and correct copy of the

foregoing documents, the Declaration of Christopher Campbell in support thereof, and the

Proposed Order granting Defendants’ Motion to be served (1) by secured transfer on all counsel

of record in the above-captioned matter; (2) by secured transfer on counsel for plaintiff in Oxbow

Carbon & Minerals LLC v. Union Pacific Railroad Company, No. 11-cv-1049; and (3) by secured

transfer on counsel for plaintiffs in cases consolidated as In re Rail Freight Fuel Surcharge

Antitrust Litigation (No. II), MDL No. 2925, No. 1:20-mc-00008, in which an appropriate

protective order has been entered.”


Dated: February 21, 2020                     Respectfully Submitted,



                                             /s/ Daniel M. Wall
                                             Daniel M. Wall
                                             LATHAM & WATKINS LLP
                                             505 Montgomery Street, Suite 2000
                                             San Francisco, CA 94111
                                             Telephone: (415) 391-0600

                                             Allyson M. Maltas (D.C. Bar No. 494566)
                                             LATHAM & WATKINS, LLP
                                             555 Eleventh Street, NW
                                             Suite 1000
                                             Washington, D.C. 20004-1304
                                             Telephone: (202) 637-2200
                                             allyson.maltas@lw.com

                                             Counsel for Defendant Union Pacific Railroad
                                             Company




                                               48
